UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Franklin All Cap Value Fund AAR CORP. Meeting Date:OCT 10, 2012 Record Date:AUG 20, 2012 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony K. Anderson Management For For 1.2 Elect Director Michael R. Boyce Management For For 1.3 Elect Director David P. Storch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For ADIDAS AG Meeting Date:MAY 08, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ADS Security ID:00687A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.35 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Approve Amendments of Affiliation Agreements with Subsidiaries Management For For 6 Approve Creation of EUR 50 Million Pool of Capital with Preemptive Rights Management For For 7 Approve Creation of EUR 25 Million Pool of Capital without Preemptive Rights Management For For 8 Approve Creation of EUR 20 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Ratify KPMG AG as Auditors for Fiscal 2013 Management For For 10 Ratify KPMG as Auditor for the Review of the Half Year Financial Reports 2013 Management For For APACHE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eugene C. Fiedorek Management For For 2 Elect Director Chansoo Joung Management For For 3 Elect Director William C. Montgomery Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Amend Omnibus Stock Plan Management For For 7 Declassify the Board of Directors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 01, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terrell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTOLIV, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Bo I. Andersson Management For For 1.3 Elect Director Wolfgang Ziebart Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AVISTA CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:AVA Security ID:05379B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erik J. Anderson Management For For 1b Elect Director Kristianne Blake Management For For 1c Elect Director Donald C. Burke Management For For 1d Elect Director Rick R. Holley Management For For 1e Elect Director John F. Kelly Management For For 1f Elect Director Rebecca A. Klein Management For For 1g Elect Director Scott L. Morris Management For For 1h Elect Director Marc F. Racicot Management For For 1i Elect Director Heidi B. Stanley Management For For 1j Elect Director R. John Taylor Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement for Certain Provisions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For For 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 29, 2013 Record Date:DEC 07, 2012 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Adel A.F. Mahmoud Management For For 1.10 Elect Director Gary A. Mecklenburg Management For For 1.11 Elect Director James F. Orr Management For For 1.12 Elect Director Willard J. Overlock, Jr. Management For For 1.13 Elect Director Rebecca W. Rimel Management For For 1.14 Elect Director Bertram L. Scott Management For For 1.15 Elect Director Alfred Sommer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Rescind Fair Price Provision Management For For 5 Amend Omnibus Stock Plan Management For For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Dawson Management For For 1.2 Elect Director Gayla J. Delly Management For For 1.3 Elect Director Peter G. Dorflinger Management For For 1.4 Elect Director Douglas G. Duncan Management For For 1.5 Elect Director David W. Scheible Management For For 1.6 Elect Director Bernee D.L. Strom Management For For 1.7 Elect Director Clay C. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Shareholder Rights Plan (Poison Pill) Management For Against BRISTOW GROUP INC. Meeting Date:AUG 01, 2012 Record Date:JUN 08, 2012 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For Withhold 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BUNGE LIMITED Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Management For For 1b Elect Director William Engels Management For For 1c Elect Director L. Patrick Lupo Management For For 1d Elect Director Soren Schroder Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CIRCOR INTERNATIONAL, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CIR Security ID:17273K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome D. Brady Management For For 1.2 Elect Director Peter M. Wilver Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Seely Brown Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For Against 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For Against 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For EATON CORPORATION Meeting Date:OCT 26, 2012 Record Date:SEP 13, 2012 Meeting Type:SPECIAL Ticker:ETN Security ID:278058102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Capital of New Eaton to Allow Creation of Distributable Reserves of New Eaton which are Required Under Irish Law to Allow New Eaton to Make Distributions and to Pay Dividends and Repurchase or Redeem Shares Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For EATON CORPORATION PLC Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George S. Barrett Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Alexander M. Cutler Management For For 1f Elect Director Charles E. Golden Management For For 1g Elect Director Linda A. Hill Management For For 1h Elect Director Arthur E. Johnson Management For For 1i Elect Director Ned C. Lautenbach Management For For 1j Elect Director Deborah L. McCoy Management For For 1k Elect Director Gregory R. Page Management For For 1l Elect Director Gerald B. Smith Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approval of Overseas Market Purchases of the Company Shares Management For For 7 Approve the Price Range for the Reissuance of Shares Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENSCO PLC Meeting Date:MAY 20, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Francis S. Kalman as Director Management For For 2 Re-elect Roxanne J. Decyk as Director Management For For 3 Re-elect Mary Francis CBE as Director Management For For 4 Reappoint KPMG LLP as Auditors of the Company Management For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Approve Directors' Remuneration Report Management For For 9 Accept Auditors' and Directors' Reports and Statutory Reports Management For For 10 Amend Articles of Association Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares Management For For 11 Authorize Share Repurchase Program Management For For GENTEX CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pete Hoekstra Management For For 1.2 Elect Director John Mulder Management For For 1.3 Elect Director Frederick Sotok Management For For 2 Report on Sustainability Shareholder Against Against 3 Require Independent Board Chairman Shareholder Against Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Qualified Employee Stock Purchase Plan Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Colombo Management For For 1.2 Elect Director Gerald S. Lippes Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 4 Ratify Auditors Management For For GRIFFON CORPORATION Meeting Date:JAN 30, 2013 Record Date:DEC 12, 2012 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry A. Alpert Management For Withhold 1.2 Elect Director Blaine V. Fogg Management For Withhold 1.3 Elect Director William H. Waldorf Management For For 1.4 Elect Director Joseph J. Whalen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 11, 2013 Record Date:FEB 13, 2013 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dante C. Parrini Management For For 1.2 Elect Director John C. van Roden, Jr. Management For For 1.3 Elect Director James J. Owens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For IDACORP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judith A. Johansen Management For For 1.2 Elect Director J. Lamont Keen Management For For 1.3 Elect Director Robert A. Tinstman Management For For 1.4 Elect Director Dennis L. Johnson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 12, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Richard Vaughn Management For For 1.2 Elect Director Louis E. Hannen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against JOHN BEAN TECHNOLOGIES CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:JBT Security ID:477839104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward (Ted) L. Doheny II Management For For 1.2 Elect Director Alan D. Feldman Management For For 1.3 Elect Director James E. Goodwin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 25, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Sue Coleman Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Ian E.L. Davis Management For For 1.4 Elect Director Alex Gorsky Management For For 1.5 Elect Director Michael M.E. Johns Management For For 1.6 Elect Director Susan L. Lindquist Management For For 1.7 Elect Director Anne M. Mulcahy Management For Against 1.8 Elect Director Leo F. Mullin Management For For 1.9 Elect Director William D. Perez Management For For 1.10 Elect Director Charles Prince Management For Against 1.11 Elect Director A. Eugene Washington Management For For 1.12 Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JOHNSON CONTROLS, INC. Meeting Date:JAN 23, 2013 Record Date:NOV 15, 2012 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Julie L. Bushman Management For For 1.3 Elect Director Eugenio Clariond Reyes-Retana Management For For 1.4 Elect Director Jeffrey A. Joerres Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For KAISER ALUMINUM CORPORATION Meeting Date:JUN 04, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:KALU Security ID:483007704 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alfred E. Osborne, Jr. Management For For 1.2 Elect Director Jack Quinn Management For For 1.3 Elect Director Thomas M. Van Leeuwen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 16, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Campbell Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For Withhold 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against KRAFT FOODS GROUP, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:KRFT Security ID:50076Q106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abelardo E. Bru Management For For 1b Elect Director Jeanne P. Jackson Management For For 1c Elect Director E. Follin Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Label Products with GMO Ingredients Shareholder Against Against LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director David P. King Management For For 1d Elect Director Wendy E. Lane Management For For 1e Elect Director Robert E. Mittelstaedt, Jr. Management For For 1f Elect Director Peter M. Neupert Management For For 1g Elect Director Arthur H. Rubenstein Management For For 1h Elect Director Adam H. Schechter Management For For 1i Elect Director M. Keith Weikel Management For For 1j Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MAIDENFORM BRANDS, INC. Meeting Date:MAY 16, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:MFB Security ID:560305104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman Axelrod Management For For 1.2 Elect Director Harold F. Compton Management For For 1.3 Elect Director Barbara Eisenberg Management For For 1.4 Elect Director Nomi Ghez Management For For 1.5 Elect Director Richard Johnson Management For For 1.6 Elect Director Maurice S. Reznik Management For For 1.7 Elect Director Karen Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCGRATH RENTCORP Meeting Date:JUN 12, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Robert C. Hood Management For For 1.3 Elect Director Dennis C. Kakures Management For For 1.4 Elect Director Robert P. McGrath Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 17, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Albert J. Hugo-Martinez Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Matthew W. Chapman Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Conversion of Securities Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against Against MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Fredric G. Reynolds Management For For 1g Elect Director Irene B. Rosenfeld Management For For 1h Elect Director Patrick T. Siewert Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Ratan N. Tata Management For For 1k Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John W. Chisholm Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEXANS Meeting Date:MAY 14, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:NEX Security ID:F65277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 0.50 per Share Management For For 4 Reelect Jerome Gallot as Director Management For For 5 Reelect Francisco Perez-Mackenna as Director Management For Against 6 Approve Transactions with Madeco Management For For 7 Approve Transactions with BNP Paribas Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Shares for Use in Restricted Stock Plan up to Nominal Amount of EUR 260,000 (with Performance Conditions Attached) Management For For 10 Authorize Shares for Use in Restricted Stock Plan up to Nominal Amount of EUR 15,000 (without Performance Conditions Attached) Management For For 11 Approve Employee Stock Purchase Plan Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For 13 Elect Andronico Luksic Craig as Director Shareholder For For NUCOR CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director Clayton C. Daley, Jr. Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John J. Ferriola Management For For 1.5 Elect Director Harvey B. Gantt Management For For 1.6 Elect Director Victoria F. Haynes Management For For 1.7 Elect Director Bernard L. Kasriel Management For For 1.8 Elect Director Christopher J. Kearney Management For For 1.9 Elect Director Raymond J. Milchovich Management For For 1.10 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Reduce Supermajority Vote Requirement for Amendments to the Certificate of Incorporation Management For For 5 Reduce Supermajority Vote Requirement for Amendments to the Bylaws Management For For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For NV ENERGY, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph B. Anderson, Jr. Management For For 1b Elect Director Glenn C. Christenson Management For For 1c Elect Director Susan F. Clark Management For For 1d Elect Director Stephen E. Frank Management For Against 1e Elect Director Brian J. Kennedy Management For For 1f Elect Director Maureen T. Mullarkey Management For For 1g Elect Director John F. O'Reilly Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Donald D. Snyder Management For For 1j Elect Director Michael W. Yackira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Edward P. Djerejian Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Ray R. Irani Management For Against 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Aziz D. Syriani Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For OWENS CORNING Meeting Date:APR 18, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph F. Hake Management For For 1.2 Elect Director J. Brian Ferguson Management For For 1.3 Elect Director F. Philip Handy Management For For 1.4 Elect Director Michael H. Thaman Management For For 2 Ratify Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR LTD. Meeting Date:APR 29, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director T. Michael Glenn Management For For 1b Elect Director David H. Y. Ho Management For For 1c Elect Director Ronald L. Merriman Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Ratify Deloitte AG as Statutory Auditors Management For For 4b Ratify Deloitte & Touche LLP as Auditors Management For For 4c Ratify PricewaterhouseCoopers as special auditors Management For For 5a Appropriation of Results for the Year Ended December 31, 2012 Management For For 5b Approve Conversion of Capital Contributions to Distribute an Ordinary Cash Dividend Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For PENTAIR, INC. Meeting Date:SEP 14, 2012 Record Date:JUL 27, 2012 Meeting Type:SPECIAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry C. Johnson Management For For 1.2 Elect Director William T. McCormick,Jr. Management For For 1.3 Elect Director Keith D. Nosbusch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKY BRANDS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:RCKY Security ID:774515100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mike Brooks Management For Withhold 1.2 Elect Director Glenn E. Corlett Management For Withhold 1.3 Elect Director Harley E. Rouda, Jr. Management For Withhold 1.4 Elect Director James L. Stewart Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ROYAL CARIBBEAN CRUISES LTD. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:RCL Security ID:V7780T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Kimsey Management For For 1b Elect Director Thomas J. Pritzker Management For For 1c Elect Director Bernt Reitan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For SENECA FOODS CORPORATION Meeting Date:AUG 02, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur H. Baer Management For For 1.2 Elect Director Kraig H. Kayser Management For For 1.3 Elect Director Thomas Paulson Management For For 2 Ratify Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Edward H. Cichurski Management For For 1.3 Elect Director Fergus M. Clydesdale Management For For 1.4 Elect Director James A. D. Croft Management For For 1.5 Elect Director William V. Hickey Management For For 1.6 Elect Director Kenneth P. Manning Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Elaine R. Wedral Management For For 1.9 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald Harbour Management For For 1.2 Elect Director Richard F. Dauch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Kermit R. Crawford Management For For 1d Elect Director Jack M. Greenberg Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Ronald T. LeMay Management For For 1g Elect Director Andrea Redmond Management For For 1h Elect Director H. John Riley, Jr. Management For For 1i Elect Director John W. Rowe Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Mary Alice Taylor Management For For 1l Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against THE CHUBB CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Election Of Director Zoe Baird Budinger Management For For 1b Election Of Director Sheila P. Burke Management For For 1c Election Of Director James I. Cash, Jr. Management For For 1d Election Of Director John D. Finnegan Management For For 1e Election Of Director Lawrence W. Kellner Management For For 1f Election Of Director Martin G. Mcguinn Management For For 1g Election Of Director Lawrence M. Small Management For For 1h Election Of Director Jess Soderberg Management For For 1i Election Of Director Daniel E. Somers Management For For 1j Election Of Director William C. Weldon Management For For 1k Election Of Director James M. Zimmerman Management For For 1l Election Of Director Alfred W. Zollar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 5 Report on Sustainability Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Francis S. Blake Management For For 1c Elect Director Ari Bousbib Management For For 1d Elect Director Gregory D. Brenneman Management For For 1e Elect Director J. Frank Brown Management For For 1f Elect Director Albert P. Carey Management For For 1g Elect Director Armando Codina Management For Against 1h Elect Director Bonnie G. Hill Management For For 1i Elect Director Karen L. Katen Management For For 1j Elect Director Mark Vadon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Prepare Employment Diversity Report Shareholder Against Against 7 Adopt Stormwater Run-off Management Policy Shareholder Against Against THE PEP BOYS - MANNY, MOE & JACK Meeting Date:JUN 12, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:PBY Security ID:713278109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jane Scaccetti Management For For 1b Elect Director John T. Sweetwood Management For For 1c Elect Director M. Shan Atkins Management For For 1d Elect Director Robert H. Hotz Management For For 1e Elect Director James A. Mitarotonda Management For For 1f Elect Director Nick White Management For For 1g Elect Director Michael R. Odell Management For For 1h Elect Director Robert Rosenblatt Management For For 1i Elect Director Andrea M. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 09, 2012 Record Date:AUG 10, 2012 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angela F. Braly Management For For 1.2 Elect Director Kenneth I. Chenault Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director Susan Desmond-Hellmann Management For For 1.5 Elect Director Robert A. McDonald Management For For 1.6 Elect Director W. James McNerney, Jr. Management For For 1.7 Elect Director Johnathan A. Rodgers Management For For 1.8 Elect Director Margaret C. Whitman Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 1.10 Elect Director Patricia A. Woertz Management For For 1.11 Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For THE PROGRESSIVE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawton W. Fitt Management For For 1.2 Elect Director Jeffrey D. Kelly Management For For 1.3 Elect Director Peter B. Lewis Management For For 1.4 Elect Director Patrick H. Nettles Management For For 1.5 Elect Director Glenn M. Renwick Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TIDEWATER INC. Meeting Date:JUL 19, 2012 Record Date:JUN 01, 2012 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For For 1.9 Elect Director Jeffrey M. Platt Management For For 1.10 Elect Director Nicholas J. Sutton Management For For 1.11 Elect Director Cindy B. Taylor Management For For 1.12 Elect Director Dean E. Taylor Management For For 1.13 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For U.S. BANCORP Meeting Date:APR 16, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Y. Marc Belton Management For For 1c Elect Director Victoria Buyniski Gluckman Management For For 1d Elect Director Arthur D. Collins, Jr. Management For Against 1e Elect Director Richard K. Davis Management For For 1f Elect Director Roland A. Hernandez Management For For 1g Elect Director Doreen Woo Ho Management For For 1h Elect Director Joel W. Johnson Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Jerry W. Levin Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Patrick T. Stokes Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For UNIT CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Morgan Management For For 1.2 Elect Director John H. Williams Management For For 1.3 Elect Director Larry D. Pinkston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For For 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 17, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Currie Management For For 1.2 Elect Director John M. Engler Management For For 1.3 Elect Director Bruce A. Merino Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For VALERO ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Ruben M. Escobedo Management For Against 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Bob Marbut Management For For 1f Elect Director Donald L. Nickles Management For For 1g Elect Director Philip J. Pfeiffer Management For For 1h Elect Director Robert A. Profusek Management For For 1i Elect Director Susan Kaufman Purcell Management For For 1j Elect Director Stephen M. Waters Management For For 1k Elect Director Randall J. Weisenburger Management For For 1l Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against WAL-MART STORES, INC. Meeting Date:JUN 07, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For Against 1b Elect Director James I. Cash, Jr. Management For Against 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Douglas N. Daft Management For For 1e Elect Director Michael T. Duke Management For Against 1f Elect Director Timothy P. Flynn Management For For 1g Elect Director Marissa A. Mayer Management For For 1h Elect Director Gregory B. Penner Management For For 1i Elect Director Steven S. Reinemund Management For For 1j Elect Director H. Lee Scott, Jr. Management For Against 1k Elect Director Jim C. Walton Management For For 1l Elect Director S. Robson Walton Management For For 1m Elect Director Christopher J. Williams Management For Against 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For 8 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For Franklin Balance Sheet Investment Fund AMERICAN NATIONAL INSURANCE COMPANY Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:ANAT Security ID:028591105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Moody, Sr. Management For For 1.2 Elect Director James E. Pozzi Management For Withhold 1.3 Elect Director Frances A. Moody-Dahlberg Management For For 1.4 Elect Director Russell S. Moody Management For For 1.5 Elect Director William L. Moody, IV Management For For 1.6 Elect Director James D. Yarbrough Management For For 1.7 Elect Director Arthur O. Dummer Management For For 1.8 Elect Director Shelby M. Elliott Management For For 1.9 Elect Director Frank P. Williamson Management For For 2 Ratify Auditors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 01, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terrell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASHLAND INC. Meeting Date:JAN 31, 2013 Record Date:DEC 03, 2012 Meeting Type:ANNUAL Ticker:ASH Security ID:044209104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brendan M. Cummins Management For For 1.2 Elect Director Mark C. Rohr Management For For 1.3 Elect Director Janice J. Teal Management For For 1.4 Elect Director Michael J. Ward Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For ASSURANT, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:AIZ Security ID:04621X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Elaine D. Rosen Management For For 1b Elect Director Howard L. Carver Management For For 1c Elect Director Juan N. Cento Management For For 1d Elect Director Elyse Douglas Management For For 1e Elect Director Lawrence V. Jackson Management For For 1f Elect Director David B. Kelso Management For For 1g Elect Director Charles J. Koch Management For For 1h Elect Director Jean-Paul L. Montupet Management For For 1i Elect Director Robert B. Pollock Management For For 1j Elect Director Paul J. Reilly Management For For 1k Elect Director Robert W. Stein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVISTA CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:AVA Security ID:05379B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erik J. Anderson Management For For 1b Elect Director Kristianne Blake Management For For 1c Elect Director Donald C. Burke Management For For 1d Elect Director Rick R. Holley Management For For 1e Elect Director John F. Kelly Management For For 1f Elect Director Rebecca A. Klein Management For For 1g Elect Director Scott L. Morris Management For For 1h Elect Director Marc F. Racicot Management For For 1i Elect Director Heidi B. Stanley Management For For 1j Elect Director R. John Taylor Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement for Certain Provisions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Dawson Management For For 1.2 Elect Director Gayla J. Delly Management For For 1.3 Elect Director Peter G. Dorflinger Management For For 1.4 Elect Director Douglas G. Duncan Management For For 1.5 Elect Director David W. Scheible Management For For 1.6 Elect Director Bernee D.L. Strom Management For For 1.7 Elect Director Clay C. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Shareholder Rights Plan (Poison Pill) Management For Against BRISTOW GROUP INC. Meeting Date:AUG 01, 2012 Record Date:JUN 08, 2012 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For Withhold 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BUNGE LIMITED Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Management For For 1b Elect Director William Engels Management For For 1c Elect Director L. Patrick Lupo Management For For 1d Elect Director Soren Schroder Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Franz B. Humer Management For For 1c Elect Director Robert L. Joss Management For Against 1d Elect Director Michael E. O'Neill Management For For 1e Elect Director Judith Rodin Management For Against 1f Elect Director Robert L. Ryan Management For For 1g Elect Director Anthony M. Santomero Management For For 1h Elect Director Joan E. Spero Management For For 1i Elect Director Diana L. Taylor Management For For 1j Elect Director William S. Thompson, Jr. Management For For 1k Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Indemnifications Provisions Shareholder Against Against CNH GLOBAL NV Meeting Date:DEC 17, 2012 Record Date: Meeting Type:SPECIAL Ticker:NHL Security ID:N20935206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Amend Articles Re: Merger Agreement Fiat Industrial S.p.A., and CNH Global Management For For 3 Approve Granting of Extraordinary Dividend of USD10 per CNH Global Share Re: Merger Agreement Fiat Industrial S.p.A., and CNH Global Management For For 4 Approve Allocation of Part of the Reserves to Special Separate Reserves Management For For 5 Approve Remuneration of Special Committee Management For Against 6 Allow Questions Management None None 7 Close Meeting Management None None COMERICA INCORPORATED Meeting Date:APR 23, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMMERCIAL METALS COMPANY Meeting Date:JAN 25, 2013 Record Date:DEC 07, 2012 Meeting Type:ANNUAL Ticker:CMC Security ID:201723103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rhys J. Best Management For Withhold 1.2 Elect Director Richard B. Kelson Management For Withhold 1.3 Elect Director Rick J. Mills Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For Against CORNING INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Seely Brown Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For Against 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For Against 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For Withhold 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr. Management For For 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director William J. Corcoran Management For Withhold 1.4 Elect Director Duncan N.R. Jackman Management For For 1.5 Elect Director Henry N.R. Jackman Management For For 1.6 Elect Director R.B. Matthews Management For For 1.7 Elect Director Mark M. Taylor Management For Withhold 1.8 Elect Director Douglas C. Townsend Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENSCO PLC Meeting Date:MAY 20, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Francis S. Kalman as Director Management For For 2 Re-elect Roxanne J. Decyk as Director Management For For 3 Re-elect Mary Francis CBE as Director Management For For 4 Reappoint KPMG LLP as Auditors of the Company Management For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Approve Directors' Remuneration Report Management For For 9 Accept Auditors' and Directors' Reports and Statutory Reports Management For For 10 Amend Articles of Association Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares Management For For 11 Authorize Share Repurchase Program Management For For ESCO TECHNOLOGIES INC. Meeting Date:FEB 06, 2013 Record Date:DEC 07, 2012 Meeting Type:ANNUAL Ticker:ESE Security ID:296315104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director V.L. Richey, Jr. Management For For 1.2 Elect Director J.M. Stolze Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FARMERS & MERCHANTS BANK OF LONG BEACH Meeting Date:JUL 12, 2012 Record Date:JUN 08, 2012 Meeting Type:ANNUAL Ticker:FMBL Security ID:308243104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Darling Management For Withhold 1.2 Elect Director Walter M. Florie Management For For 1.3 Elect Director William G. Hayter Management For For 1.4 Elect Director Timothy W. Jackert Management For For 1.5 Elect Director Lawrence J. Mclaughlin Management For Withhold 1.6 Elect Director Daniel K. Walker Management For For 1.7 Elect Director Timothy M. Wilson Management For For 2 Ratify Auditors Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 07, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Thomas D. Hyde Management For For 1.6 Elect Director James A. Mitchell Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 1.10 Elect Director Robert H. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Glover Management For For 1.2 Elect Director Rawson Haverty, Jr. Management For For 1.3 Elect Director L. Phillip Humann Management For For 1.4 Elect Director Mylle H. Mangum Management For For 1.5 Elect Director Frank S. McGaughey, III Management For Withhold 1.6 Elect Director Clarence H. Smith Management For For 1.7 Elect Director Al Trujillo Management For For 2.8 Elect Director Terence F. McGuirk Management For For 2.9 Elect Director Vicki R. Palmer Management For For 2.10 Elect Director Fred L. Schuermann Management For For 3 Ratify Auditors Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Judy C. Bozeman Management For For 1.3 Elect Director Frank J. Bramanti Management For For 1.4 Elect Director Walter M. Duer Management For For 1.5 Elect Director James C. Flagg Management For For 1.6 Elect Director Thomas M. Hamilton Management For For 1.7 Elect Director Leslie S. Heisz Management For For 1.8 Elect Director John N. Molbeck, Jr. Management For For 1.9 Elect Director Robert A. Rosholt Management For For 1.10 Elect Director J. Mikesell Thomas Management For For 1.11 Elect Director Christopher J.B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For IDACORP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judith A. Johansen Management For For 1.2 Elect Director J. Lamont Keen Management For For 1.3 Elect Director Robert A. Tinstman Management For For 1.4 Elect Director Dennis L. Johnson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KAISER ALUMINUM CORPORATION Meeting Date:JUN 04, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:KALU Security ID:483007704 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alfred E. Osborne, Jr. Management For For 1.2 Elect Director Jack Quinn Management For For 1.3 Elect Director Thomas M. Van Leeuwen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 16, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Campbell Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For Withhold 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against KGEN POWER CORP. Meeting Date:FEB 07, 2013 Record Date:DEC 17, 2012 Meeting Type:ANNUAL Ticker:KGENY Security ID:49373X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel T. Hudson Management For For 2 Elect Director Thomas B. White Management For For 3 Ratify Auditor Management For For 4 Approve the Proposed Dissolution of the Company Management For For LENNAR CORPORATION Meeting Date:APR 10, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:LEN Security ID:526057302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irving Bolotin Management For For 1.2 Elect Director Steven L. Gerard Management For For 1.3 Elect Director Theron I. (Tig) Gilliam Management For For 1.4 Elect Director Sherrill W. Hudson Management For For 1.5 Elect Director R. Kirk Landon Management For For 1.6 Elect Director Sidney Lapidus Management For For 1.7 Elect Director Stuart A. Miller Management For For 1.8 Elect Director Jeffrey Sonnenfeld Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MANULIFE FINANCIAL CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:MFC Security ID:56501R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph P. Caron Management For For 1.2 Elect Director John M. Cassaday Management For For 1.3 Elect Director Susan F. Dabarno Management For For 1.4 Elect Director Richard B. DeWolfe Management For For 1.5 Elect Director Sheila S. Fraser Management For For 1.6 Elect Director Donald A. Guloien Management For For 1.7 Elect Director Scott M. Hand Management For Withhold 1.8 Elect Director Robert J. Harding Management For For 1.9 Elect Director Luther S. Helms Management For For 1.10 Elect Director Tsun-yan Hsieh Management For For 1.11 Elect Director Donald R. Lindsay Management For For 1.12 Elect Director Lorna R. Marsden Management For For 1.13 Elect Director John R.V. Palmer Management For For 1.14 Elect Director C. James Prieur Management For For 1.15 Elect Director Andrea S. Rosen Management For For 1.16 Elect Director Lesley D. Webster Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For MEADWESTVACO CORPORATION Meeting Date:APR 22, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Campbell Management For For 1.2 Elect Director James G. Kasier Management For For 1.3 Elect Director Richard B. Kelson Management For For 1.4 Elect Director James M. Kilts Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Douglas S. Luke Management For For 1.7 Elect Director John A. Luke, Jr. Management For For 1.8 Elect Director Gracia C. Martore Management For For 1.9 Elect Director Timothy H. Powers Management For For 1.10 Elect Director Jane L. Warner Management For For 1.11 Elect Director Alan D. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director Terry Hermanson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL WESTERN LIFE INSURANCE COMPANY Meeting Date:JUN 28, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:NWLI Security ID:638522102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Moody Management For For 1.2 Elect Director Stephen E. Glasgow Management For For 1.3 Elect Director E. J. Pederson Management For Withhold 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For NEXANS Meeting Date:MAY 14, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:NEX Security ID:F65277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 0.50 per Share Management For For 4 Reelect Jerome Gallot as Director Management For For 5 Reelect Francisco Perez-Mackenna as Director Management For Against 6 Approve Transactions with Madeco Management For For 7 Approve Transactions with BNP Paribas Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Shares for Use in Restricted Stock Plan up to Nominal Amount of EUR 260,000 (with Performance Conditions Attached) Management For For 10 Authorize Shares for Use in Restricted Stock Plan up to Nominal Amount of EUR 15,000 (without Performance Conditions Attached) Management For For 11 Approve Employee Stock Purchase Plan Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For 13 Elect Andronico Luksic Craig as Director Shareholder For For NOBLE CORPORATION Meeting Date:APR 26, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Cawley Management For For 1b Elect Director Gordon T. Hall Management For For 1c Elect Director Ashley Almanza Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 5 Approve Discharge of Board and Senior Management Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Extension of CHF 133 Million Pool of Capital without Preemptive Rights Management For For NORTHEAST UTILITIES Meeting Date:OCT 31, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Charles W. Shivery Management For For 1.12 Elect Director William C. Van Faasen Management For For 1.13 Elect Director Frederica M. Williams Management For For 1.14 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NORTHEAST UTILITIES Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Charles W. Shivery Management For For 1.12 Elect Director William C. Van Faasen Management For For 1.13 Elect Director Frederica M. Williams Management For For 1.14 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For NV ENERGY, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph B. Anderson, Jr. Management For For 1b Elect Director Glenn C. Christenson Management For For 1c Elect Director Susan F. Clark Management For For 1d Elect Director Stephen E. Frank Management For Against 1e Elect Director Brian J. Kennedy Management For For 1f Elect Director Maureen T. Mullarkey Management For For 1g Elect Director John F. O'Reilly Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Donald D. Snyder Management For For 1j Elect Director Michael W. Yackira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For OFFICEMAX INCORPORATED Meeting Date:APR 29, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:OMX Security ID:67622P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Warren F. Bryant Management For For 1b Elect Director Joseph M. DePinto Management For For 1c Elect Director Rakesh Gangwal Management For For 1d Elect Director V. James Marino Management For For 1e Elect Director William J. Montgoris Management For For 1f Elect Director Francesca Ruiz de Luzuriaga Management For For 1g Elect Director Ravichandra K. Saligram Management For For 1h Elect Director David M. Szymanski Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy A. Dew Management For For 1.2 Elect Director John M. Dixon Management For For 1.3 Elect Director Dennis P. Van Mieghem Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PNM RESOURCES, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director Julie A. Dobson Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Robert R. Nordhaus Management For For 1.6 Elect Director Bonnie S. Reitz Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 1.9 Elect Director Joan B. Woodard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gordon M. Bethune Management For For 1.3 Elect Director Gaston Caperton Management For For 1.4 Elect Director Gilbert F. Casellas Management For For 1.5 Elect Director James G. Cullen Management For For 1.6 Elect Director William H. Gray, III Management For For 1.7 Elect Director Mark B. Grier Management For For 1.8 Elect Director Constance J. Horner Management For For 1.9 Elect Director Martina Hund-Mejean Management For For 1.10 Elect Director Karl J. Krapek Management For For 1.11 Elect Director Christine A. Poon Management For For 1.12 Elect Director John R. Strangfeld Management For For 1.13 Elect Director James A. Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Act by Written Consent Shareholder Against For RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sarah J. Anderson Management For For 1.2 Elect Director John G. Figueroa Management For For 1.3 Elect Director Thomas W. Gimbel Management For For 1.4 Elect Director David H. Hannah Management For For 1.5 Elect Director Douglas M. Hayes Management For For 1.6 Elect Director Mark V. Kaminski Management For For 1.7 Elect Director Gregg J. Mollins Management For For 1.8 Elect Director Andrew G. Sharkey, III Management For For 1.9 Elect Director Leslie A. Waite Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Ratify Auditors Management For For ROWAN COMPANIES PLC Meeting Date:JUL 25, 2012 Record Date:JUN 04, 2012 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Thomas R. Hix as Director Management For For 2 Re-elect Suzanne P. Nimocks as Director Management For For 3 Re-elect P. Dexter Peacock as Director Management For Against 4 Appoint Deloitte & Touche LLP as U.S. Auditors Management For For 5 Appoint Deloitte & Touche UK LLP as U.K. Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:APR 26, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William T. Fox, III as Director Management For For 2 Elect Sir Graham Hearne as Director Management For For 3 Elect H. E. Lentz as Director Management For For 4 Ratify Deloitte & Touche LLP as our U.S. Auditors Management For For 5 Reappoint Deloitte & Touche U.K LLP as our U.K. Auditors Management For For 6 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 7 Approve Omnibus Stock Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL CARIBBEAN CRUISES LTD. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:RCL Security ID:V7780T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Kimsey Management For For 1b Elect Director Thomas J. Pritzker Management For For 1c Elect Director Bernt Reitan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For RTI INTERNATIONAL METALS, INC. Meeting Date:APR 26, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:RTI Security ID:74973W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel I. Booker Management For For 1.2 Elect Director Ronald L. Gallatin Management For For 1.3 Elect Director Robert M. Hernandez Management For For 1.4 Elect Director Dawne S. Hickton Management For For 1.5 Elect Director Edith E. Holiday Management For For 1.6 Elect Director Jerry Howard Management For For 1.7 Elect Director Rokus L. van Iperen Management For For 1.8 Elect Director Mario Longhi Management For For 1.9 Elect Director Bryan T. Moss Management For For 1.10 Elect Director James A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SELECTIVE INSURANCE GROUP, INC. Meeting Date:APR 24, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:SIGI Security ID:816300107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Bauer Management For For 1.2 Elect Director Annabelle G. Bexiga Management For For 1.3 Elect Director A. David Brown Management For For 1.4 Elect Director John C. Burville Management For For 1.5 Elect Director Joan M. Lamm-Tennant Management For For 1.6 Elect Director Michael J. Morrissey Management For For 1.7 Elect Director Gregory E. Murphy Management For For 1.8 Elect Director Cynthia S. Nicholson Management For For 1.9 Elect Director Ronald L. O'Kelley Management For For 1.10 Elect Director William M. Rue Management For Against 1.11 Elect Director J. Brian Thebault Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SHERRITT INTERNATIONAL CORPORATION Meeting Date:MAY 23, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:S Security ID:823901103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Peter Gillin Management For For 1.2 Elect Director Richard Lapthorne Management For For 1.3 Elect Director Edythe A. (Dee) Marcoux Management For For 1.4 Elect Director Bernard Michel Management For For 1.5 Elect Director John R. Moses Management For For 1.6 Elect Director David V. Pathe Management For For 1.7 Elect Director Harold (Hap) Stephen Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For SMITHFIELD FOODS, INC. Meeting Date:SEP 19, 2012 Record Date:JUL 13, 2012 Meeting Type:ANNUAL Ticker:SFD Security ID:832248108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph W. Luter, III Management For For 1.2 Elect Director C. Larry Pope Management For For 1.3 Elect Director Wendell H. Murphy, Sr. Management For Against 1.4 Elect Director Paul S. Trible, Jr. Management For Against 2a Declassify the Board of Directors Management For For 2b Reduce Supermajority Vote Requirement Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Debora D. Horvath Management For For 1.2 Elect Director Duane C. McDougall Management For For 1.3 Elect Director E. Kay Stepp Management For For 1.4 Elect Director Michael G. Thorne Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TEXAS INDUSTRIES, INC. Meeting Date:OCT 10, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TXI Security ID:882491103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For For 2 Elect Director Mel G. Brekhus Management For For 3 Elect Director Eugenio Clariond Management For For 4 Elect Director Sam Coats Management For For 5 Elect Director Sean P. Foley Management For For 6 Elect Director Bernard Lanigan, Jr. Management For For 7 Elect Director Thomas R. Ransdell Management For For 8 Elect Director Robert D. Rogers Management For For 9 Elect Director Thomas L. Ryan Management For For 10 Elect Director Ronald G. Steinhart Management For For 11 Elect Director Dorothy C. Weaver Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Amend Omnibus Stock Plan Management For Against 15 Approve Deferred Compensation Plan Management For Against THE CHUBB CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Election Of Director Zoe Baird Budinger Management For For 1b Election Of Director Sheila P. Burke Management For For 1c Election Of Director James I. Cash, Jr. Management For For 1d Election Of Director John D. Finnegan Management For For 1e Election Of Director Lawrence W. Kellner Management For For 1f Election Of Director Martin G. Mcguinn Management For For 1g Election Of Director Lawrence M. Small Management For For 1h Election Of Director Jess Soderberg Management For For 1i Election Of Director Daniel E. Somers Management For For 1j Election Of Director William C. Weldon Management For For 1k Election Of Director James M. Zimmerman Management For For 1l Election Of Director Alfred W. Zollar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 5 Report on Sustainability Shareholder Against Against THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For Against 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth, Jr. Management For Against 1j Elect Director Donald J. Shepard Management For Against 1k Elect Director Laurie J. Thomsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Authorize New Class of Preferred Stock Management For For 5 Report on Political Contributions Shareholder Against Against TIDEWATER INC. Meeting Date:JUL 19, 2012 Record Date:JUN 01, 2012 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For For 1.9 Elect Director Jeffrey M. Platt Management For For 1.10 Elect Director Nicholas J. Sutton Management For For 1.11 Elect Director Cindy B. Taylor Management For For 1.12 Elect Director Dean E. Taylor Management For For 1.13 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRINITY INDUSTRIES, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:TRN Security ID:896522109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Rhys J. Best Management For For 1.3 Elect Director David W. Biegler Management For For 1.4 Elect Director Leldon E. Echols Management For For 1.5 Elect Director Ronald J. Gafford Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Melendy E. Lovett Management For For 1.8 Elect Director Charles W. Matthews Management For For 1.9 Elect Director Douglas L. Rock Management For For 1.10 Elect Director Timothy R. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For VAIL RESORTS, INC. Meeting Date:NOV 29, 2012 Record Date:OCT 04, 2012 Meeting Type:ANNUAL Ticker:MTN Security ID:91879Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roland A. Hernandez Management For For 1b Elect Director Robert A. Katz Management For For 1c Elect Director Richard D. Kincaid Management For For 1d Elect Director John T. Redmond Management For For 1e Elect Director Hilary A. Schneider Management For For 1f Elect Director John F. Sorte Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Ruben M. Escobedo Management For Against 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Bob Marbut Management For For 1f Elect Director Donald L. Nickles Management For For 1g Elect Director Philip J. Pfeiffer Management For For 1h Elect Director Robert A. Profusek Management For For 1i Elect Director Susan Kaufman Purcell Management For For 1j Elect Director Stephen M. Waters Management For For 1k Elect Director Randall J. Weisenburger Management For For 1l Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against VALIDUS HOLDINGS, LTD. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Noonan Management For Withhold 1.2 Elect Director Mahmoud Abdallah Management For For 1.3 Elect Director Jeffrey W. Greenberg Management For Withhold 1.4 Elect Director John J. Hendrickson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Hamilton Bermuda as Independent Auditors Management For For WERNER ENTERPRISES, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WERN Security ID:950755108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Bird Management For For 1.2 Elect Director Dwaine J. Peetz, Jr. Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For WESTAR ENERGY, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Hawley Management For For 1.2 Elect Director B. Anthony Isaac Management For For 1.3 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Franklin Large Cap Value Fund 3M COMPANY Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda G. Alvarado Management For For 1b Elect Director Vance D. Coffman Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director W. James Farrell Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Muhtar Kent Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Robert S. Morrison Management For For 1i Elect Director Aulana L. Peters Management For Against 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Robert J. Ulrich Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against ACTAVIS, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jack Michelson Management For For 1b Elect Director Ronald R. Taylor Management For For 1c Elect Director Andrew L. Turner Management For For 1d Elect Director Paul M. Bisaro Management For For 1e Elect Director Christopher W. Bodine Management For For 1f Elect Director Michael J. Feldman Management For For 1g Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention Shareholder Against Against AFLAC INCORPORATED Meeting Date:MAY 06, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director E. Stephen Purdom Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director David Gary Thompson Management For For 1n Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 24, 2013 Record Date:NOV 30, 2012 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Davis, III Management For For 1b Elect Director W. Douglas Ford Management For For 1c Elect Director Evert Henkes Management For For 1d Elect Director Margaret G. McGlynn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Shareholder Against For ALCOA INC. Meeting Date:MAY 03, 2013 Record Date:FEB 04, 2013 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur D. Collins, Jr. Management For For 1.2 Elect Director Michael G. Morris Management For For 1.3 Elect Director E. Stanley O'Neal Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Provide Right to Call Special Meeting Management For For APACHE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eugene C. Fiedorek Management For For 2 Elect Director Chansoo Joung Management For For 3 Elect Director William C. Montgomery Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Amend Omnibus Stock Plan Management For For 7 Declassify the Board of Directors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 01, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terrell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For For 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For BANK OF AMERICA CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon L. Allen Management For For 1.2 Elect Director Susan S. Bies Management For For 1.3 Elect Director Jack O. Bovender, Jr. Management For For 1.4 Elect Director Frank P. Bramble, Sr. Management For For 1.5 Elect Director Arnold W. Donald Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Charles O. Holliday, Jr. Management For For 1.8 Elect Director Linda P. Hudson Management For For 1.9 Elect Director Monica C. Lozano Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Brian T. Moynihan Management For For 1.12 Elect Director Lionel L. Nowell, III Management For For 1.13 Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against Against 6 Amend Bylaw to Limit Multiple Board Service Shareholder Against Against 7 Report on Feasibility of Prohibiting Political Contributions Shareholder Against Against 8 Review Fair Housing and Fair Lending Compliance Shareholder Against Against BECTON, DICKINSON AND COMPANY Meeting Date:JAN 29, 2013 Record Date:DEC 07, 2012 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Adel A.F. Mahmoud Management For For 1.10 Elect Director Gary A. Mecklenburg Management For For 1.11 Elect Director James F. Orr Management For For 1.12 Elect Director Willard J. Overlock, Jr. Management For For 1.13 Elect Director Rebecca W. Rimel Management For For 1.14 Elect Director Bertram L. Scott Management For For 1.15 Elect Director Alfred Sommer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Rescind Fair Price Provision Management For For 5 Amend Omnibus Stock Plan Management For For BERKSHIRE HATHAWAY INC. Meeting Date:MAY 04, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Donald R. Keough Management For For 1.10 Elect Director Thomas S. Murphy Management For Withhold 1.11 Elect Director Ronald L. Olson Management For For 1.12 Elect Director Walter Scott, Jr. Management For For 1.13 Elect Director Meryl B. Witmer Management For For 2 Adopt Quantitative Goals for GHG and Other Air Emissions Shareholder Against Against BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For BUNGE LIMITED Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Management For For 1b Elect Director William Engels Management For For 1c Elect Director L. Patrick Lupo Management For For 1d Elect Director Soren Schroder Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against CITIGROUP INC. Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Franz B. Humer Management For For 1c Elect Director Robert L. Joss Management For Against 1d Elect Director Michael E. O'Neill Management For For 1e Elect Director Judith Rodin Management For Against 1f Elect Director Robert L. Ryan Management For For 1g Elect Director Anthony M. Santomero Management For For 1h Elect Director Joan E. Spero Management For For 1i Elect Director Diana L. Taylor Management For For 1j Elect Director William S. Thompson, Jr. Management For For 1k Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Indemnifications Provisions Shareholder Against Against COMERICA INCORPORATED Meeting Date:APR 23, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONOCOPHILLIPS Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director James E. Copeland, Jr. Management For For 1d Elect Director Jody L. Freeman Management For For 1e Elect Director Gay Huey Evans Management For For 1f Elect Director Ryan M. Lance Management For For 1g Elect Director Mohd H. Marican Management For For 1h Elect Director Robert A. Niblock Management For For 1i Elect Director Harald J. Norvik Management For For 1j Elect Director William E. Wade, Jr. Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against For CORNING INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Seely Brown Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For Against 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For Against 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COVIDIEN PLC Meeting Date:MAR 20, 2013 Record Date:JAN 10, 2013 Meeting Type:ANNUAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Joy A. Amundson Management For For 1c Elect Director Craig Arnold Management For For 1d Elect Director Robert H. Brust Management For For 1e Elect Director John M. Connors, Jr. Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Randall J. Hogan, III Management For For 1h Elect Director Martin D. Madaus Management For For 1i Elect Director Dennis H. Reilley Management For For 1j Elect Director Joseph A. Zaccagnino Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Authorize Open-Market Purchases of Ordinary Shares Management For For 6 Authorize the Price Range at which the Company can Reissue Shares that it holds as Treasury Shares Management For For 7 Amend Articles of Association to expand the authority to execute instruments of transfer Management For For 8 Approve Creation of Distributable Reserves Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For Withhold 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr. Management For For 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For DOVER CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David H. Benson Management For For 1b Elect Director Robert W. Cremin Management For For 1c Elect Director Jean-Pierre M. Ergas Management For For 1d Elect Director Peter T. Francis Management For For 1e Elect Director Kristiane C. Graham Management For For 1f Elect Director M.F. Johnston Management For For 1g Elect Director Robert A. Livingston Management For For 1h Elect Director Richard K. Lochridge Management For For 1i Elect Director Bernard G. Rethore Management For For 1j Elect Director Michael B. Stubbs Management For For 1k Elect Director Stephen M. Todd Management For For 1l Elect Director Stephen K. Wagner Management For For 1m Elect Director Mary A. Winston Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For EATON CORPORATION Meeting Date:OCT 26, 2012 Record Date:SEP 13, 2012 Meeting Type:SPECIAL Ticker:ETN Security ID:278058102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Capital of New Eaton to Allow Creation of Distributable Reserves of New Eaton which are Required Under Irish Law to Allow New Eaton to Make Distributions and to Pay Dividends and Repurchase or Redeem Shares Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For EATON CORPORATION PLC Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George S. Barrett Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Alexander M. Cutler Management For For 1f Elect Director Charles E. Golden Management For For 1g Elect Director Linda A. Hill Management For For 1h Elect Director Arthur E. Johnson Management For For 1i Elect Director Ned C. Lautenbach Management For For 1j Elect Director Deborah L. McCoy Management For For 1k Elect Director Gregory R. Page Management For For 1l Elect Director Gerald B. Smith Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approval of Overseas Market Purchases of the Company Shares Management For For 7 Approve the Price Range for the Reissuance of Shares Management For For ENSCO PLC Meeting Date:MAY 20, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Francis S. Kalman as Director Management For For 2 Re-elect Roxanne J. Decyk as Director Management For For 3 Re-elect Mary Francis CBE as Director Management For For 4 Reappoint KPMG LLP as Auditors of the Company Management For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Approve Directors' Remuneration Report Management For For 9 Accept Auditors' and Directors' Reports and Statutory Reports Management For For 10 Amend Articles of Association Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares Management For For 11 Authorize Share Repurchase Program Management For For EXELON CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director Thomas J. Ridge Management For For 1n Elect Director John W. Rogers, Jr. Management For For 1o Elect Director Mayo A. Shattuck, III Management For For 1p Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For Against 1.4 Elect Director William P. Fricks Management For For 1.5 Elect Director Paul G. Kaminski Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director Phebe N. Novakovic Management For For 1.9 Elect Director William A. Osborn Management For For 1.10 Elect Director Robert Walmsley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Review and Assess Human Rights Policy Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Ralph S. Larsen Management For For 12 Elect Director Rochelle B. Lazarus Management For Against 13 Elect Director James J. Mulva Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 19 Ratify Auditors Management For For 20 Cessation of All Stock Options and Bonuses Shareholder Against Against 21 Establish Term Limits for Directors Shareholder Against Against 22 Require Independent Board Chairman Shareholder Against For 23 Provide Right to Act by Written Consent Shareholder Against For 24 Stock Retention/Holding Period Shareholder Against Against 25 Require More Director Nominations Than Open Seats Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director Carla A. Hills Management For For 1.4 Elect Director Kevin E. Lofton Management For For 1.5 Elect Director John W. Madigan Management For For 1.6 Elect Director John C. Martin Management For For 1.7 Elect Director Nicholas G. Moore Management For For 1.8 Elect Director Richard J. Whitley Management For For 1.9 Elect Director Gayle E. Wilson Management For Withhold 1.10 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 03, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Don H. Davis, Jr. Management For For 1d Elect Director James W. Griffith Management For For 1e Elect Director Robert C. McCormack Management For For 1f Elect Director Robert S. Morrison Management For For 1g Elect Director E. Scott Santi Management For For 1h Elect Director James A. Skinner Management For For 1i Elect Director David B. Smith, Jr. Management For For 1j Elect Director Pamela B. Strobel Management For For 1k Elect Director Kevin M. Warren Management For For 1l Elect Director Anre D. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 23, 2013 Record Date:NOV 15, 2012 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Julie L. Bushman Management For For 1.3 Elect Director Eugenio Clariond Reyes-Retana Management For For 1.4 Elect Director Jeffrey A. Joerres Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For KEYCORP Meeting Date:MAY 16, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Campbell Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For Withhold 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against MCDONALD'S CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Walter E. Massey Management For For 1b Elect Director John W. Rogers, Jr. Management For For 1c Elect Director Roger W. Stone Management For For 1d Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Pay Disparity Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Human Rights Risk Assessment Process Shareholder Against Against 7 Report on Nutrition Initiatives and Childhood Obesity Concerns Shareholder Against Against MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 17, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Albert J. Hugo-Martinez Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Matthew W. Chapman Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Conversion of Securities Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against Against NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against NOBLE CORPORATION Meeting Date:APR 26, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Cawley Management For For 1b Elect Director Gordon T. Hall Management For For 1c Elect Director Ashley Almanza Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 5 Approve Discharge of Board and Senior Management Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Extension of CHF 133 Million Pool of Capital without Preemptive Rights Management For For NORDSTROM, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Phyllis J. Campbell Management For For 1b Elect Director Michelle M. Ebanks Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Robert G. Miller Management For For 1e Elect Director Blake W. Nordstrom Management For For 1f Elect Director Erik B. Nordstrom Management For For 1g Elect Director Peter E. Nordstrom Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director B. Kevin Turner Management For For 1j Elect Director Robert D. Walter Management For For 1k Elect Director Alison A. Winter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Bell, Jr Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Wesley G. Bush Management For For 1.5 Elect Director Daniel A. Carp Management For For 1.6 Elect Director Karen N. Horn Management For Against 1.7 Elect Director Burton M. Joyce Management For For 1.8 Elect Director Steven F. Leer Management For For 1.9 Elect Director Michael D. Lockhart Management For For 1.10 Elect Director Charles W. Moorman Management For For 1.11 Elect Director Martin H. Nesbitt Management For For 1.12 Elect Director John R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 16, 2013 Record Date:FEB 18, 2013 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Walker Bynoe Management For For 1.2 Elect Director Nicholas D. Chabraja Management For Withhold 1.3 Elect Director Susan Crown Management For For 1.4 Elect Director Dipak C. Jain Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Edward J. Mooney Management For For 1.7 Elect Director Jose Luis Prado Management For For 1.8 Elect Director John W. Rowe Management For For 1.9 Elect Director Martin P. Slark Management For For 1.10 Elect Director David H. B. Smith, Jr. Management For For 1.11 Elect Director Charles A. Tribbett, III Management For For 1.12 Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Political Contributions and Lobbying Expenditures Shareholder Against For NUCOR CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director Clayton C. Daley, Jr. Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John J. Ferriola Management For For 1.5 Elect Director Harvey B. Gantt Management For For 1.6 Elect Director Victoria F. Haynes Management For For 1.7 Elect Director Bernard L. Kasriel Management For For 1.8 Elect Director Christopher J. Kearney Management For For 1.9 Elect Director Raymond J. Milchovich Management For For 1.10 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Reduce Supermajority Vote Requirement for Amendments to the Certificate of Incorporation Management For For 5 Reduce Supermajority Vote Requirement for Amendments to the Bylaws Management For For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Edward P. Djerejian Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Ray R. Irani Management For Against 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Aziz D. Syriani Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For PARKER-HANNIFIN CORPORATION Meeting Date:OCT 24, 2012 Record Date:AUG 31, 2012 Meeting Type:ANNUAL Ticker:PH Security ID:701094104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Bohn Management For For 1.2 Elect Director Linda S. Harty Management For For 1.3 Elect Director William E. Kassling Management For For 1.4 Elect Director Robert J. Kohlhepp Management For For 1.5 Elect Director Klaus-Peter Muller Management For For 1.6 Elect Director Candy M. Obourn Management For For 1.7 Elect Director Joseph M. Scaminace Management For For 1.8 Elect Director Wolfgang R. Schmitt Management For For 1.9 Elect Director Ake Svensson Management For For 1.10 Elect Director James L. Wainscott Management For For 1.11 Elect Director Donald E. Washkewicz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Require Independent Board Chairman Shareholder Against Against PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For PHILLIPS 66 Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Greg C. Garland Management For For 1b Elect Director John E. Lowe Management For For 2 Ratify Auditors Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year PRAXAIR, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 4 Ratify Auditors Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gordon M. Bethune Management For For 1.3 Elect Director Gaston Caperton Management For For 1.4 Elect Director Gilbert F. Casellas Management For For 1.5 Elect Director James G. Cullen Management For For 1.6 Elect Director William H. Gray, III Management For For 1.7 Elect Director Mark B. Grier Management For For 1.8 Elect Director Constance J. Horner Management For For 1.9 Elect Director Martina Hund-Mejean Management For For 1.10 Elect Director Karl J. Krapek Management For For 1.11 Elect Director Christine A. Poon Management For For 1.12 Elect Director John R. Strangfeld Management For For 1.13 Elect Director James A. Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Act by Written Consent Shareholder Against For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry C. Johnson Management For For 1.2 Elect Director William T. McCormick,Jr. Management For For 1.3 Elect Director Keith D. Nosbusch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STATE STREET CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kennett F. Burnes Management For For 1b Elect Director Peter Coym Management For For 1c Elect Director Patrick de Saint-Aignan Management For For 1d Elect Director Amelia C. Fawcett Management For For 1e Elect Director Linda A. Hill Management For For 1f Elect Director Joseph L. Hooley Management For For 1g Elect Director Robert S. Kaplan Management For For 1h Elect Director Richard P. Sergel Management For For 1i Elect Director Ronald L. Skates Management For For 1j Elect Director Gregory L. Summe Management For For 1k Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TE CONNECTIVITY LTD. Meeting Date:MAR 06, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre R. Brondeau Management For For 1.2 Elect Director Juergen W. Gromer Management For For 1.3 Elect Director William A. Jeffrey Management For For 1.4 Elect Director Thomas J. Lynch Management For For 1.5 Elect Director Yong Nam Management For For 1.6 Elect Director Daniel J. Phelan Management For For 1.7 Elect Director Frederic M. Poses Management For For 1.8 Elect Director Lawrence S. Smith Management For For 1.9 Elect Director Paula A. Sneed Management For For 1.10 Elect Director David P. Steiner Management For For 1.11 Elect Director John C. Van Scoter Management For For 2.1 Accept Annual Report for Fiscal 2011/2012 Management For For 2.2 Accept Statutory Financial Statements for Fiscal 2012/2013 Management For For 2.3 Accept Consolidated Financial Statements for Fiscal 2012/2013 Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2012/2013 Management For For 4.2 Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2012/2013 Management For For 4.3 Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2012/2013 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Ordinary Cash Dividend Management For For 7 Renew Authorized Capital Management For For 8 Approve Reduction in Share Capital Management For For 9 Adjourn Meeting Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Kermit R. Crawford Management For For 1d Elect Director Jack M. Greenberg Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Ronald T. LeMay Management For For 1g Elect Director Andrea Redmond Management For For 1h Elect Director H. John Riley, Jr. Management For For 1i Elect Director John W. Rowe Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Mary Alice Taylor Management For For 1l Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against THE CHUBB CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Election Of Director Zoe Baird Budinger Management For For 1b Election Of Director Sheila P. Burke Management For For 1c Election Of Director James I. Cash, Jr. Management For For 1d Election Of Director John D. Finnegan Management For For 1e Election Of Director Lawrence W. Kellner Management For For 1f Election Of Director Martin G. Mcguinn Management For For 1g Election Of Director Lawrence M. Small Management For For 1h Election Of Director Jess Soderberg Management For For 1i Election Of Director Daniel E. Somers Management For For 1j Election Of Director William C. Weldon Management For For 1k Election Of Director James M. Zimmerman Management For For 1l Election Of Director Alfred W. Zollar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 5 Report on Sustainability Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Francis S. Blake Management For For 1c Elect Director Ari Bousbib Management For For 1d Elect Director Gregory D. Brenneman Management For For 1e Elect Director J. Frank Brown Management For For 1f Elect Director Albert P. Carey Management For For 1g Elect Director Armando Codina Management For Against 1h Elect Director Bonnie G. Hill Management For For 1i Elect Director Karen L. Katen Management For For 1j Elect Director Mark Vadon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Prepare Employment Diversity Report Shareholder Against Against 7 Adopt Stormwater Run-off Management Policy Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 09, 2012 Record Date:AUG 10, 2012 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angela F. Braly Management For For 1.2 Elect Director Kenneth I. Chenault Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director Susan Desmond-Hellmann Management For For 1.5 Elect Director Robert A. McDonald Management For For 1.6 Elect Director W. James McNerney, Jr. Management For For 1.7 Elect Director Johnathan A. Rodgers Management For For 1.8 Elect Director Margaret C. Whitman Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 1.10 Elect Director Patricia A. Woertz Management For For 1.11 Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For Against 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth, Jr. Management For Against 1j Elect Director Donald J. Shepard Management For Against 1k Elect Director Laurie J. Thomsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Authorize New Class of Preferred Stock Management For For 5 Report on Political Contributions Shareholder Against Against U.S. BANCORP Meeting Date:APR 16, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Y. Marc Belton Management For For 1c Elect Director Victoria Buyniski Gluckman Management For For 1d Elect Director Arthur D. Collins, Jr. Management For Against 1e Elect Director Richard K. Davis Management For For 1f Elect Director Roland A. Hernandez Management For For 1g Elect Director Doreen Woo Ho Management For For 1h Elect Director Joel W. Johnson Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Jerry W. Levin Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Patrick T. Stokes Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For For 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Ruben M. Escobedo Management For Against 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Bob Marbut Management For For 1f Elect Director Donald L. Nickles Management For For 1g Elect Director Philip J. Pfeiffer Management For For 1h Elect Director Robert A. Profusek Management For For 1i Elect Director Susan Kaufman Purcell Management For For 1j Elect Director Stephen M. Waters Management For For 1k Elect Director Randall J. Weisenburger Management For For 1l Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against WAL-MART STORES, INC. Meeting Date:JUN 07, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For Against 1b Elect Director James I. Cash, Jr. Management For Against 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Douglas N. Daft Management For For 1e Elect Director Michael T. Duke Management For Against 1f Elect Director Timothy P. Flynn Management For For 1g Elect Director Marissa A. Mayer Management For For 1h Elect Director Gregory B. Penner Management For For 1i Elect Director Steven S. Reinemund Management For For 1j Elect Director H. Lee Scott, Jr. Management For Against 1k Elect Director Jim C. Walton Management For For 1l Elect Director S. Robson Walton Management For For 1m Elect Director Christopher J. Williams Management For Against 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For 8 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For XEROX CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For Against 1.8 Elect Director Ann N. Reese Management For Against 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For Franklin MicroCap Value Fund A.T. CROSS COMPANY Meeting Date:APR 25, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:ATX Security ID:227478104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Class A Directors at Three and Class B Directors at Six Management For For 2.1 Elect Director Harlan M. Kent Management For For 2.2 Elect Director Andrew J. Parsons Management For Withhold 2.3 Elect Director Frances P. Philip Management For For ACMAT CORPORATION Meeting Date:JUN 27, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:ACMTA Security ID:004616207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry W. Nozko, Jr. Management For Withhold 1.2 Elect Director Henry W. Nozko III Management For Withhold 1.3 Elect Director Arthur R. Moore Management For Withhold 1.4 Elect Director Andrew M. Sullivan, Jr. Management For Withhold 2 Ratify Auditors Management For Abstain ALAMO GROUP INC. Meeting Date:MAY 02, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roderick R. Baty Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Jerry E. Goldress Management For For 1.4 Elect Director David W. Grzelak Management For For 1.5 Elect Director Gary L. Martin Management For For 1.6 Elect Director Ronald A. Robinson Management For For 1.7 Elect Director James B. Skaggs Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For ALCO STORES, INC. Meeting Date:JUN 04, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:ALCS Security ID:001600105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Royce Winsten Management For For 1.2 Elect Director Richard E. Wilson Management For For 1.3 Elect Director Dennis E. Logue Management For For 1.4 Elect Director Lolan C. Mackey Management For For 1.5 Elect Director Terrence M. Babilla Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN PACIFIC CORPORATION Meeting Date:MAR 12, 2013 Record Date:JAN 14, 2013 Meeting Type:ANNUAL Ticker:APFC Security ID:028740108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Gibson Management For For 1.2 Elect Director Ian D. Haft Management For For 1.3 Elect Director Jan H. Loeb Management For For 1.4 Elect Director William F. Readdy Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ARBOR REALTY TRUST, INC. Meeting Date:MAY 22, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:ABR Security ID:038923108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Archie R. Dykes Management For For 1.2 Elect Director Joseph Martello Management For For 1.3 Elect Director Stanley Kreitman Management For For 2 Ratify Auditors Management For For ATLANTIC TELE-NETWORK, INC. Meeting Date:JUN 18, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ATNI Security ID:049079205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin L. Budd Management For For 1.2 Elect Director Michael T. Flynn Management For For 1.3 Elect Director Liane J. Pelletier Management For For 1.4 Elect Director Cornelius B. Prior, Jr. Management For For 1.5 Elect Director Michael T. Prior Management For For 1.6 Elect Director Charles J. Roesslein Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For BAR HARBOR BANKSHARES Meeting Date:MAY 21, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:BHB Security ID:066849100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Carter Management For For 1.2 Elect Director Thomas A. Colwell Management For For 1.3 Elect Director Peter Dodge Management For For 1.4 Elect Director Martha T. Dudman Management For For 1.5 Elect Director Lauri E. Fernald Management For For 1.6 Elect Director Gregg S. Hannah Management For For 1.7 Elect Director Clyde H. Lewis Management For For 1.8 Elect Director Joseph M. Murphy Management For For 1.9 Elect Director Robert M. Phillips Management For For 1.10 Elect Director Constance C. Shea Management For For 1.11 Elect Director Kenneth E. Smith Management For For 1.12 Elect Director Scott G. Toothaker Management For For 1.13 Elect Director David B. Woodside Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BASSETT FURNITURE INDUSTRIES, INCORPORATED Meeting Date:MAR 06, 2013 Record Date:JAN 23, 2013 Meeting Type:ANNUAL Ticker:BSET Security ID:070203104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter W. Brown Management For For 1.2 Elect Director Kristina Cashman Management For For 1.3 Elect Director Paul Fulton Management For For 1.4 Elect Director Howard H. Haworth Management For For 1.5 Elect Director George W. Henderson, III Management For For 1.6 Elect Director J. Walter McDowell Management For For 1.7 Elect Director Dale C. Pond Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director William C. Wampler, Jr. Management For For 1.10 Elect Director William C. Warden, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year BROWN SHOE COMPANY, INC. Meeting Date:MAY 30, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ward M. Klein Management For For 1.2 Elect Director Steven W. Korn Management For For 1.3 Elect Director W. Patrick McGinnis Management For For 1.4 Elect Director Diane M. Sullivan Management For For 1.5 Elect Director Hal J. Upbin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BURNHAM HOLDINGS, INC. Meeting Date:APR 22, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BURCA Security ID:122295108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas C. Kile Management For Withhold 1.2 Elect Director Elizabeth H. McMullan Management For Withhold 1.3 Elect Director Philmer H. Rohrbaugh Management For Withhold 2 Approve Omnibus Stock Plan Management For Abstain 3 Ratify Auditors Management For Abstain CALLAWAY GOLF COMPANY Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:ELY Security ID:131193104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Oliver G. (Chip) Brewer, III Management For For 1.2 Elect Director Ronald S. Beard Management For Withhold 1.3 Elect Director Samuel H. Armacost Management For Withhold 1.4 Elect Director John C. Cushman, III Management For Withhold 1.5 Elect Director Yotaro Kobayashi Management For For 1.6 Elect Director John F. Lundgren Management For Withhold 1.7 Elect Director Adebayo O. Ogunlesi Management For For 1.8 Elect Director Richard L. Rosenfield Management For Withhold 1.9 Elect Director Anthony S. Thornley Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CASUAL MALE RETAIL GROUP, INC. Meeting Date:AUG 02, 2012 Record Date:JUN 15, 2012 Meeting Type:ANNUAL Ticker:CMRG Security ID:148711302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seymour Holtzman Management For For 1.2 Elect Director David A. Levin Management For For 1.3 Elect Director Alan S. Bernikow Management For For 1.4 Elect Director Jesse Choper Management For For 1.5 Elect Director John E. Kyees Management For For 1.6 Elect Director Ward K. Mooney Management For For 1.7 Elect Director George T. Porter, Jr. Management For For 1.8 Elect Director Mitchell S. Presser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CENTRAL STEEL AND WIRE COMPANY Meeting Date:APR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:CSTW Security ID:155411101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Sullivan Management For For 1.2 Elect Director John F. Calhoun Management For For 1.3 Elect Director Stephen E. Fuhrman Management For For 1.4 Elect Director Ronald V. Kazmar Management For Withhold 1.5 Elect Director Christopher M. Rodgers Management For For 2 Ratify Auditors Management For Abstain CIRCOR INTERNATIONAL, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CIR Security ID:17273K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome D. Brady Management For For 1.2 Elect Director Peter M. Wilver Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIZENS COMMUNITY BANCORP, INC. Meeting Date:FEB 21, 2013 Record Date:JAN 04, 2013 Meeting Type:ANNUAL Ticker:CZWI Security ID:174903104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy A. Nettesheim Management For Withhold 1.2 Elect Director James R. Lang Management For For 2 Ratify Auditors Management For For 3 Other Business Management For Against COBRA ELECTRONICS CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:COBR Security ID:191042100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Lupo Management For Withhold 1.2 Elect Director Ian R. Miller Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CONTINENTAL MATERIALS CORPORATION Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CUO Security ID:211615307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William D. Andrews Management For For 1.2 Elect Director Betsy R. Gidwitz Management For For 1.3 Elect Director James G. Gidwitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For DELTA APPAREL, INC. Meeting Date:NOV 08, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:DLA Security ID:247368103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Cochran Management For For 1.2 Elect Director Sam P. Cortez Management For For 1.3 Elect Director Elizabeth J. Gatewood Management For For 1.4 Elect Director George Jay Gogue Management For For 1.5 Elect Director Robert W. Humphreys Management For For 1.6 Elect Director David T. Peterson Management For For 1.7 Elect Director Suzanne B. Rudy Management For For 1.8 Elect Director Robert E. Staton, Sr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DUCOMMUN INCORPORATED Meeting Date:MAY 01, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:DCO Security ID:264147109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Baldridge Management For For 1.2 Elect Director Gregory S. Churchill Management For For 1.3 Elect Director Robert C. Ducommun Management For For 1.4 Elect Director Dean M. Flatt Management For For 1.5 Elect Director Jay L. Haberland Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For ECOLOGY AND ENVIRONMENT, INC. Meeting Date:JAN 17, 2013 Record Date:DEC 05, 2012 Meeting Type:ANNUAL Ticker:EEI Security ID:278878103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross M. Cellino Management For Withhold 1.2 Elect Director Timothy Butler Management For For ESPEY MFG. & ELECTRONICS CORP. Meeting Date:NOV 30, 2012 Record Date:OCT 08, 2012 Meeting Type:ANNUAL Ticker:ESP Security ID:296650104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl Helmetag Management For Withhold 1.2 Elect Director Howard Pinsley Management For Withhold 1.3 Elect Director Alvin O. Sabo Management For Withhold 2 Ratify Auditors Management For For FIRST DEFIANCE FINANCIAL CORP. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:FDEF Security ID:32006W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Bookmyer Management For For 1.2 Elect Director Stephen L. Boomer Management For For 1.3 Elect Director Peter A. Diehl Management For For 1.4 Elect Director William J. Small Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For FLEXSTEEL INDUSTRIES, INC. Meeting Date:DEC 10, 2012 Record Date:OCT 19, 2012 Meeting Type:ANNUAL Ticker:FLXS Security ID:339382103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Richardson Management For For 1.2 Elect Director Patrick M. Crahan Management For For 1.3 Elect Director Robert E. Deignan Management For For 1.4 Elect Director Mary C. Bottie Management For For FRED'S, INC. Meeting Date:JUL 26, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:FRED Security ID:356108100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hayes Management For Withhold 1.2 Elect Director John R. Eisenman Management For Withhold 1.3 Elect Director Roger T. Knox Management For Withhold 1.4 Elect Director Thomas H. Tashjian Management For Withhold 1.5 Elect Director B. Mary McNabb Management For Withhold 1.6 Elect Director Michael T. McMillan Management For Withhold 1.7 Elect Director Bruce A. Efird Management For Withhold 1.8 Elect Director Steven R. Fitzpatrick Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt, Renew or Amend Shareholder Rights Plan (Poison Pill) Management For Against 6 Require Nomination of a Corporate Governance Expert to the Board of Directors Shareholder Against For FRED'S, INC. Meeting Date:JUN 19, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:FRED Security ID:356108100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hayes Management For Withhold 1.2 Elect Director John R. Eisenman Management For For 1.3 Elect Director Thomas H. Tashjian Management For For 1.4 Elect Director B. Mary McNabb Management For For 1.5 Elect Director Michael T. McMillan Management For For 1.6 Elect Director Bruce A. Efird Management For For 1.7 Elect Director Steven R. Fitzpatrick Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRISCH'S RESTAURANTS, INC. Meeting Date:OCT 03, 2012 Record Date:AUG 06, 2012 Meeting Type:ANNUAL Ticker:FRS Security ID:358748101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. (RJ) Dourney Management For For 1.2 Elect Director Lorrence T. Kellar Management For For 1.3 Elect Director Karen F. Maier Management For For 1.4 Elect Director William J. Reik, Jr. Management For For 1.5 Elect Director Donald H. Walker Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FULL HOUSE RESORTS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:FLL Security ID:359678109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth R. Adams Management For For 1.2 Elect Director Carl G. Braunlich Management For For 1.3 Elect Director Kathleen Marshall Management For For 1.4 Elect Director Lee A. Iacocca Management For For 1.5 Elect Director Andre M. Hilliou Management For For 1.6 Elect Director Mark J. Miller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Colombo Management For For 1.2 Elect Director Gerald S. Lippes Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 4 Ratify Auditors Management For For GLOBAL INDEMNITY PLC Meeting Date:JUN 12, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GBLI Security ID:G39319101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Saul A. Fox Management For For 1b Elect Director Stephen A. Cozen Management For Against 1c Elect Director James W. Crystal Management For Against 1d Elect Director Seth J. Gersch Management For For 1e Elect Director John H. Howes Management For For 1f Elect Director Chad A. Leat Management For Against 1g Elect Director Cynthia Y. Valko Management For For 2 Authorize Share Repurchase Program Management For Against 3 Authorize Reissuance of Repurchased Shares Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a1 Elect Alan Bossin as Director of Wind River Reinsurance Company, LTD Management For For 5a2 Elect Stephen Green as Director of Wind River Reinsurance Company, LTD Management For For 5a3 Elect Linda C. Hohn as Director of Wind River Reinsurance Company, LTD Management For For 5a4 Elect Andre Perez as Director of Wind River Reinsurance Company, LTD Management For For 5a5 Elect Cynthia Y. Valko as Director of Wind River Reinsurance Company, LTD Management For For 5a6 Elect Marie-Joelle Chapleau as Director of Wind River Reinsurance Company, LTD Management For For 5a7 Elect Janita Burke as Director of Wind River Reinsurance Company, LTD Management For For 5a8 Elect Nigel Godfrey as Director of Wind River Reinsurance Company, LTD Management For For 5b Ratify PricewaterhouseCoopers as Auditors for Wind River Reinsurance Company, LTD Management For For 6 Amend Articles of Association of Global Indemnity plc to Permit Redemption of Shares Without Obligation to Redeem on a Pro Rata Basis Management For For 7 Change Location of Annual Meeting Management For For GRIFFIN LAND & NURSERIES, INC. Meeting Date:MAY 14, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:GRIF Security ID:398231100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Winston J. Churchill, Jr. Management For For 1.2 Elect Director David M. Danziger Management For For 1.3 Elect Director Frederick M. Danziger Management For For 1.4 Elect Director Thomas C. Israel Management For Withhold 1.5 Elect Director John J. Kirby, Jr. Management For For 1.6 Elect Director Jonathan P. May Management For For 1.7 Elect Director Albert H. Small, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRIFFON CORPORATION Meeting Date:JAN 30, 2013 Record Date:DEC 12, 2012 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry A. Alpert Management For Withhold 1.2 Elect Director Blaine V. Fogg Management For Withhold 1.3 Elect Director William H. Waldorf Management For For 1.4 Elect Director Joseph J. Whalen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HALLMARK FINANCIAL SERVICES, INC. Meeting Date:MAY 30, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:HALL Security ID:40624Q203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Schwarz Management For Withhold 1.2 Elect Director Scott T. Berlin Management For Withhold 1.3 Elect Director James H. Graves Management For Withhold 1.4 Elect Director Jim W. Henderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For HARDINGE INC. Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:HDNG Security ID:412324303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Lepofsky Management For For 1.2 Elect Director Mitchell I. Quain Management For For 1.3 Elect Director Richard L. Simons Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Glover Management For For 1.2 Elect Director Rawson Haverty, Jr. Management For For 1.3 Elect Director L. Phillip Humann Management For For 1.4 Elect Director Mylle H. Mangum Management For For 1.5 Elect Director Frank S. McGaughey, III Management For Withhold 1.6 Elect Director Clarence H. Smith Management For For 1.7 Elect Director Al Trujillo Management For For 2.8 Elect Director Terence F. McGuirk Management For For 2.9 Elect Director Vicki R. Palmer Management For For 2.10 Elect Director Fred L. Schuermann Management For For 3 Ratify Auditors Management For For HEALTHCARE SERVICES GROUP, INC. Meeting Date:MAY 28, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:HCSG Security ID:421906108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. McCartney Management For For 1.2 Elect Director Robert L. Frome Management For Withhold 1.3 Elect Director Robert J. Moss Management For For 1.4 Elect Director John M. Briggs Management For For 1.5 Elect Director Dino D. Ottaviano Management For Withhold 1.6 Elect Director Theodore Wahl Management For For 1.7 Elect Director Michael E. McBryan Management For For 1.8 Elect Director Diane S. Casey Management For Withhold 1.9 Elect Director John J. McFadden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Require Independent Board Chairman Shareholder Against Against HURCO COMPANIES, INC. Meeting Date:MAR 14, 2013 Record Date:JAN 09, 2013 Meeting Type:ANNUAL Ticker:HURC Security ID:447324104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Cruickshank Management For For 1.2 Elect Director Michael Doar Management For For 1.3 Elect Director Philip James Management For For 1.4 Elect Director Michael P. Mazza Management For For 1.5 Elect Director Andrew Niner Management For For 1.6 Elect Director Richard Porter Management For For 1.7 Elect Director Janaki Sivanesan Management For For 1.8 Elect Director Ronald Strackbein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 12, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Richard Vaughn Management For For 1.2 Elect Director Louis E. Hannen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTERNATIONAL SHIPHOLDING CORPORATION Meeting Date:APR 24, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:ISH Security ID:460321201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth H. Beer Management For For 1.2 Elect Director Erik L. Johnsen Management For For 1.3 Elect Director Niels M. Johnsen Management For For 1.4 Elect Director H. Merritt Lane, III Management For For 1.5 Elect Director Edwin A. Lupberger Management For For 1.6 Elect Director James J. McNamara Management For Withhold 1.7 Elect Director Harris V. Morrissette Management For For 1.8 Elect Director T. Lee Robinson, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHN B. SANFILIPPO & SON, INC. Meeting Date:OCT 30, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:JBSS Security ID:800422107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim Edgar Management For For 1.2 Elect Director Ellen C. Taaffe Management For For 1.3 Elect Director Daniel M. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KCAP FINANCIAL, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Turney Stevens Management For For 1.2 Elect Director John A. Ward, III Management For For 1.3 Elect Director Dean C. Kehler Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KIMBALL INTERNATIONAL, INC. Meeting Date:OCT 16, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:KBALB Security ID:494274103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack R. Wentworth Management For For LCNB CORP. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LCNB Security ID:50181P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve P. Foster Management For For 1.2 Elect Director Anne E. Krehbiel Management For For 2 Ratify Auditors Management For For LYDALL, INC. Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LDL Security ID:550819106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale G. Barnhart Management For For 1.2 Elect Director Kathleen Burdett Management For For 1.3 Elect Director W. Leslie Duffy Management For For 1.4 Elect Director Matthew T. Farrell Management For For 1.5 Elect Director Marc T. Giles Management For For 1.6 Elect Director William D. Gurley Management For For 1.7 Elect Director Suzanne Hammett Management For For 1.8 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MERCER INTERNATIONAL INC. Meeting Date:MAY 31, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:MERC Security ID:588056101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy S.H. Lee Management For For 1.2 Elect Director William D. McCartney Management For For 1.3 Elect Director Eric Lauritzen Management For For 1.4 Elect Director Graeme A. Witts Management For For 1.5 Elect Director Bernard Picchi Management For For 1.6 Elect Director James Shepherd Management For For 1.7 Elect Director Keith Purchase Management For For 1.8 Elect Director Nancy Orr Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MIDSOUTH BANCORP, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MSL Security ID:598039105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Will Charbonnet, Sr. Management For For 1.2 Elect Director Clayton Paul Hilliard Management For For 1.3 Elect Director Joseph V. Tortorice, Jr. Management For For 1.4 Elect Director Leonard Q. "Pete" Abington Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MILLER INDUSTRIES, INC. Meeting Date:MAY 24, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For For 1.2 Elect Director Jeffrey I. Badgley Management For For 1.3 Elect Director A. Russell Chandler, III Management For For 1.4 Elect Director William G. Miller Management For Withhold 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John W. Chisholm Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHEAST BANCORP Meeting Date:NOV 28, 2012 Record Date:OCT 01, 2012 Meeting Type:ANNUAL Ticker:NBN Security ID:663904209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew B. Botein Management For For 1.2 Elect Director Cheryl Lynn Dorsey Management For For 1.3 Elect Director Peter W. McClean Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Increase Authorized Common Stock Management For Against 5 Amend Omnibus Stock Plan Management For For 6 Adjourn Meeting Management For Against NORTHWEST PIPE COMPANY Meeting Date:MAY 31, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:NWPX Security ID:667746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott J. Montross Management For For 1.2 Elect Director Harry L. Demorest Management For For 1.3 Elect Director James E. Declusin Management For For 1.4 Elect Director Michael C. Franson Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For OMEGA PROTEIN CORPORATION Meeting Date:JUN 20, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul M. Kearns Management For Withhold 1.2 Elect Director Bret D. Scholtes Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ORIGEN FINANCIAL, INC. Meeting Date:SEP 06, 2012 Record Date:JUL 13, 2012 Meeting Type:ANNUAL Ticker:ORGN Security ID:68619E208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul A. Halpern Management For Withhold 1.2 Elect Director Ronald A. Klein Management For For 1.3 Elect Director Gary A. Shiffman Management For For 1.4 Elect Director Michael J. Wechsler Management For For 2 Ratify Auditors Management For Against P&F INDUSTRIES, INC. Meeting Date:MAY 22, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:PFIN Security ID:692830508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Horowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year P.A.M. TRANSPORTATION SERVICES, INC. Meeting Date:MAY 23, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:PTSI Security ID:693149106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fredrick P. Calderone Management For Withhold 1.2 Elect Director W. Scott Davis Management For For 1.3 Elect Director Manuel J. Moroun Management For Withhold 1.4 Elect Director Matthew T. Moroun Management For Withhold 1.5 Elect Director Daniel C. Sullivan Management For For 1.6 Elect Director Daniel H. Cushman Management For For 2 Ratify Auditors Management For For PENSECO FINANCIAL SERVICES CORPORATION Meeting Date:MAY 07, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:PFNS Security ID:709570105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard E. Grimm Management For For 1.2 Elect Director James B. Nicholas Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PRESIDENTIAL LIFE CORPORATION Meeting Date:DEC 20, 2012 Record Date:NOV 08, 2012 Meeting Type:SPECIAL Ticker:PLFE Security ID:740884101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For PROVIDENCE AND WORCESTER RAILROAD COMPANY Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:PWX Security ID:743737108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Anderson Management For Withhold 1.2 Elect Director Robert Eder Management For For 1.3 Elect Director Paul Titterton Management For Withhold ROCKY BRANDS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:RCKY Security ID:774515100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mike Brooks Management For Withhold 1.2 Elect Director Glenn E. Corlett Management For Withhold 1.3 Elect Director Harley E. Rouda, Jr. Management For Withhold 1.4 Elect Director James L. Stewart Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For RTI INTERNATIONAL METALS, INC. Meeting Date:APR 26, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:RTI Security ID:74973W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel I. Booker Management For For 1.2 Elect Director Ronald L. Gallatin Management For For 1.3 Elect Director Robert M. Hernandez Management For For 1.4 Elect Director Dawne S. Hickton Management For For 1.5 Elect Director Edith E. Holiday Management For For 1.6 Elect Director Jerry Howard Management For For 1.7 Elect Director Rokus L. van Iperen Management For For 1.8 Elect Director Mario Longhi Management For For 1.9 Elect Director Bryan T. Moss Management For For 1.10 Elect Director James A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAFETY INSURANCE GROUP, INC. Meeting Date:MAY 24, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:SAFT Security ID:78648T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederic H. Lindeberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAIA, INC. Meeting Date:APR 25, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:SAIA Security ID:78709Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Holland Management For For 1.2 Elect Director Richard D. O'Dell Management For For 1.3 Elect Director Douglas W. Rockel Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 02, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur H. Baer Management For For 1.2 Elect Director Kraig H. Kayser Management For For 1.3 Elect Director Thomas Paulson Management For For 2 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 02, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur H. Baer Management For For 1.2 Elect Director Kraig H. Kayser Management For For 1.3 Elect Director Thomas Paulson Management For For 2 Ratify Auditors Management For For SHOE CARNIVAL, INC. Meeting Date:JUN 13, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:SCVL Security ID:824889109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clifton E. Sifford Management For For 1.2 Elect Director James A. Aschleman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For SMITHFIELD FOODS, INC. Meeting Date:SEP 19, 2012 Record Date:JUL 13, 2012 Meeting Type:ANNUAL Ticker:SFD Security ID:832248108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph W. Luter, III Management For For 1.2 Elect Director C. Larry Pope Management For For 1.3 Elect Director Wendell H. Murphy, Sr. Management For Against 1.4 Elect Director Paul S. Trible, Jr. Management For Against 2a Declassify the Board of Directors Management For For 2b Reduce Supermajority Vote Requirement Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHERN MISSOURI BANCORP, INC. Meeting Date:OCT 29, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:SMBC Security ID:843380106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg A. Steffens Management For For 1.2 Elect Director Samuel H. Smith Management For For 1.3 Elect Director L. Douglas Bagby Management For For 1.4 Elect Director David J. Tooley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Increase Authorized Common Stock Management For For 5 Ratify Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald Harbour Management For For 1.2 Elect Director Richard F. Dauch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPARTON CORPORATION Meeting Date:OCT 24, 2012 Record Date:SEP 10, 2012 Meeting Type:ANNUAL Ticker:SPA Security ID:847235108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Fast Management For For 1.2 Elect Director Joseph J. Hartnett Management For For 1.3 Elect Director Charles R. Kummeth Management For For 1.4 Elect Director David P. Molfenter Management For For 1.5 Elect Director Douglas R. Schrank Management For For 1.6 Elect Director James R. Swartwout Management For For 1.7 Elect Director Cary B. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TANDY BRANDS ACCESSORIES, INC. Meeting Date:OCT 16, 2012 Record Date:AUG 24, 2012 Meeting Type:ANNUAL Ticker:TBAC Security ID:875378101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger R. Hemminghaus Management For For 1.2 Elect Director N. Roderick McGeachy, III Management For For 1.3 Elect Director Lisbeth R. McNabb Management For For 1.4 Elect Director Colombe M. Nicholas Management For For 1.5 Elect Director William D. Summitt Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For TESCO CORPORATION Meeting Date:MAY 09, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:TESO Security ID:88157K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John U. Clarke Management For For 1.2 Elect Director Fred J. Dyment Management For For 1.3 Elect Director Gary L. Kott Management For For 1.4 Elect Director R. Vance Milligan Management For For 1.5 Elect Director Julio M. Quintana Management For For 1.6 Elect Director John T. Reynolds Management For For 1.7 Elect Director Norman W. Robertson Management For For 1.8 Elect Director Michael W. Sutherlin Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE COAST DISTRIBUTION SYSTEM, INC. Meeting Date:AUG 28, 2012 Record Date:JUL 19, 2012 Meeting Type:ANNUAL Ticker:CRV Security ID:190345108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas R. McGuire Management For For 1.2 Elect Director Ben A. Frydman Management For Withhold 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For THE DIXIE GROUP, INC. Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:DXYN Security ID:255519100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Brock Management For For 1.2 Elect Director J. Don Brock Management For Withhold 1.3 Elect Director Daniel K. Frierson Management For For 1.4 Elect Director D.k. Frierson, Jr. Management For For 1.5 Elect Director Walter W. Hubbard Management For For 1.6 Elect Director Lowry F. Kline Management For For 1.7 Elect Director Hilda S. Murray Management For For 1.8 Elect Director John W. Murrey, III Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For THE MONARCH CEMENT COMPANY Meeting Date:APR 10, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:MCEM Security ID:609031109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack R. Callahan Management For Withhold 1.2 Elect Director Ronald E. Callaway Management For For 1.3 Elect Director Robert M. Kissick Management For For 1.4 Elect Director Byron K. Radcliff Management For For 2 Amend Articles of Incorporation Management For For UNIFI, INC. Meeting Date:OCT 24, 2012 Record Date:SEP 05, 2012 Meeting Type:ANNUAL Ticker:UFI Security ID:904677200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Armfield, IV Management For For 1.2 Elect Director R. Roger Berrier, Jr. Management For For 1.3 Elect Director Archibald Cox, Jr. Management For For 1.4 Elect Director William L. Jasper Management For For 1.5 Elect Director Kenneth G. Langone Management For For 1.6 Elect Director George R. Perkins, Jr. Management For For 1.7 Elect Director Suzanne M. Present Management For For 1.8 Elect Director William M. Sams Management For For 1.9 Elect Director G. Alfred Webster Management For For 1.10 Elect Director Mitchel Weinberger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For For 1.2 Elect Director Douglas M. Dunn Management For For 1.3 Elect Director M. David Kornblatt Management For For 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Auditors Management For For USA TRUCK, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:USAK Security ID:902925106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Peiser Management For Withhold 1.2 Elect Director Robert E. Creager Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VILLAGE SUPER MARKET, INC. Meeting Date:DEC 14, 2012 Record Date:OCT 12, 2012 Meeting Type:ANNUAL Ticker:VLGEA Security ID:927107409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Sumas Management For Withhold 1.2 Elect Director Robert Sumas Management For Withhold 1.3 Elect Director William Sumas Management For For 1.4 Elect Director John P. Sumas Management For Withhold 1.5 Elect Director Kevin Begley Management For Withhold 1.6 Elect Director Nicholas Sumas Management For For 1.7 Elect Director John J. Sumas Management For Withhold 1.8 Elect Director Steven Crystal Management For For 1.9 Elect Director David C. Judge Management For For 1.10 Elect Director Peter R. Lavoy Management For For 1.11 Elect Director Stephen F. Rooney Management For For 2 Ratify Auditors Management For For WSB HOLDINGS, INC. Meeting Date:APR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:WSB Security ID:92934C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Did Not Vote 2 Advisory Vote on Golden Parachutes Management For Did Not Vote 3 Adjourn Meeting Management For Did Not Vote 4 Other Business Management For Did Not Vote WSFS FINANCIAL CORPORATION Meeting Date:APR 25, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:WSFS Security ID:929328102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eleuthere I. du Pont Management For For 1.2 Elect Director Calvert A. Morgan, Jr. Management For For 1.3 Elect Director Marvin N. Schoenhals Management For For 1.4 Elect Director David G. Turner Management For For 2 Ratify Auditors Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Approve Stock Option Plan Grants Management For For Franklin MidCap Value Fund ACTAVIS, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jack Michelson Management For For 1b Elect Director Ronald R. Taylor Management For For 1c Elect Director Andrew L. Turner Management For For 1d Elect Director Paul M. Bisaro Management For For 1e Elect Director Christopher W. Bodine Management For For 1f Elect Director Michael J. Feldman Management For For 1g Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention Shareholder Against Against ALBEMARLE CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willam H. Hernandez Management For For 1.2 Elect Director Luther C. Kissam, IV Management For For 1.3 Elect Director Joseph M. Mahady Management For For 1.4 Elect Director Jim W. Nokes Management For For 1.5 Elect Director James J. O'Brien Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman Jr. Management For For 1.8 Elect Director Harriett Tee Taggart Management For For 1.9 Elect Director Anne Marie Whittemore Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALCOA INC. Meeting Date:MAY 03, 2013 Record Date:FEB 04, 2013 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur D. Collins, Jr. Management For For 1.2 Elect Director Michael G. Morris Management For For 1.3 Elect Director E. Stanley O'Neal Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Provide Right to Call Special Meeting Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Bax Management For For 1b Elect Director Frank E. English, Jr. Management For For 1c Elect Director J. Patrick Gallagher, Jr. Management For For 1d Elect Director Elbert O. Hand Management For For 1e Elect Director David S. Johnson Management For For 1f Elect Director Kay W. McCurdy Management For For 1g Elect Director Norman L. Rosenthal Management For For 1h Elect Director James R. Wimmer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BEAM INC. Meeting Date:APR 23, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:BEAM Security ID:073730103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard A. Goldstein Management For For 1b Elect Director Stephen W. Golsby Management For For 1c Elect Director Ann F. Hackett Management For For 1d Elect Director A. D. David Mackay Management For For 1e Elect Director Gretchen W. Price Management For For 1f Elect Director Matthew J. Shattock Management For For 1g Elect Director Robert A. Steele Management For For 1h Elect Director Peter M. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BEMIS COMPANY, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David S. Haffner Management For For 1.2 Elect Director Holly A. Van Deursen Management For For 1.3 Elect Director David T. Szczupak Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For BUNGE LIMITED Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Management For For 1b Elect Director William Engels Management For For 1c Elect Director L. Patrick Lupo Management For For 1d Elect Director Soren Schroder Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robin J. Adams Management For For 1b Elect Director Robin S. Callahan Management For For 1c Elect Director David A. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CELANESE CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay V. Ihlenfeld Management For For 1b Elect Director Mark C. Rohr Management For For 1c Elect Director Farah M. Walters Management For For 1d Elect Director Edward G. Galante Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COMERICA INCORPORATED Meeting Date:APR 23, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Seely Brown Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For Against 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For Against 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DOVER CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David H. Benson Management For For 1b Elect Director Robert W. Cremin Management For For 1c Elect Director Jean-Pierre M. Ergas Management For For 1d Elect Director Peter T. Francis Management For For 1e Elect Director Kristiane C. Graham Management For For 1f Elect Director M.F. Johnston Management For For 1g Elect Director Robert A. Livingston Management For For 1h Elect Director Richard K. Lochridge Management For For 1i Elect Director Bernard G. Rethore Management For For 1j Elect Director Michael B. Stubbs Management For For 1k Elect Director Stephen M. Todd Management For For 1l Elect Director Stephen K. Wagner Management For For 1m Elect Director Mary A. Winston Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For DTE ENERGY COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director Charles G. McClure, Jr. Management For For 1.4 Elect Director Gail J. McGovern Management For For 1.5 Elect Director James B. Nicholson Management For For 1.6 Elect Director Charles W. Pryor, Jr. Management For For 1.7 Elect Director Ruth G. Shaw Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against EATON CORPORATION Meeting Date:OCT 26, 2012 Record Date:SEP 13, 2012 Meeting Type:SPECIAL Ticker:ETN Security ID:278058102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Capital of New Eaton to Allow Creation of Distributable Reserves of New Eaton which are Required Under Irish Law to Allow New Eaton to Make Distributions and to Pay Dividends and Repurchase or Redeem Shares Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For EATON CORPORATION PLC Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George S. Barrett Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Alexander M. Cutler Management For For 1f Elect Director Charles E. Golden Management For For 1g Elect Director Linda A. Hill Management For For 1h Elect Director Arthur E. Johnson Management For For 1i Elect Director Ned C. Lautenbach Management For For 1j Elect Director Deborah L. McCoy Management For For 1k Elect Director Gregory R. Page Management For For 1l Elect Director Gerald B. Smith Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approval of Overseas Market Purchases of the Company Shares Management For For 7 Approve the Price Range for the Reissuance of Shares Management For For ENDO HEALTH SOLUTIONS INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ENDP Security ID:29264F205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roger H. Kimmel Management For For 1b Elect Director Rajiv De Silva Management For For 1c Elect Director John J. Delucca Management For For 1d Elect Director Nancy J. Hutson Management For For 1e Elect Director Michael Hyatt Management For For 1f Elect Director William P. Montague Management For For 1g Elect Director David B. Nash Management For For 1h Elect Director Joseph C. Scodari Management For For 1i Elect Director Jill D. Smith Management For For 1j Elect Director William F. Spengler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENSCO PLC Meeting Date:MAY 20, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Francis S. Kalman as Director Management For For 2 Re-elect Roxanne J. Decyk as Director Management For For 3 Re-elect Mary Francis CBE as Director Management For For 4 Reappoint KPMG LLP as Auditors of the Company Management For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Approve Directors' Remuneration Report Management For For 9 Accept Auditors' and Directors' Reports and Statutory Reports Management For For 10 Amend Articles of Association Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares Management For For 11 Authorize Share Repurchase Program Management For For EXELIS INC. Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:XLS Security ID:30162A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John J. Hamre Management For For 1b Elect Director Patrick J. Moore Management For For 1c Elect Director R. David Yost Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FAMILY DOLLAR STORES, INC. Meeting Date:JAN 17, 2013 Record Date:NOV 23, 2012 Meeting Type:ANNUAL Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Bernstein Management For For 1.2 Elect Director Pamela L. Davies Management For For 1.3 Elect Director Sharon Allred Decker Management For For 1.4 Elect Director Edward C. Dolby Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Edward P. Garden Management For For 1.7 Elect Director Howard R. Levine Management For For 1.8 Elect Director George R. Mahoney, Jr. Management For For 1.9 Elect Director James G. Martin Management For For 1.10 Elect Director Harvey Morgan Management For For 1.11 Elect Director Dale C. Pond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Adopt ILO Based Code of Conduct Shareholder Against Against FORTUNE BRANDS HOME & SECURITY, INC. Meeting Date:APR 29, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:FBHS Security ID:34964C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard A. Goldstein Management For For 1b Elect Director Christopher J. Klein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For GAMESTOP CORP. Meeting Date:JUN 25, 2013 Record Date:MAY 02, 2013 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director JeromeL. Davis Management For For 1.2 Elect Director R. Richard Fontaine Management For For 1.3 Elect Director Steven R. Koonin Management For For 1.4 Elect Director Stephanie M. Shern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Declassify the Board of Directors Management For For 4 Amend Omnibus Stock Plan Management For For GENTEX CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pete Hoekstra Management For For 1.2 Elect Director John Mulder Management For For 1.3 Elect Director Frederick Sotok Management For For 2 Report on Sustainability Shareholder Against Against 3 Require Independent Board Chairman Shareholder Against Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Qualified Employee Stock Purchase Plan Management For For GENWORTH FINANCIAL, INC. Meeting Date:MAY 15, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:GNW Security ID:37247D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Bolinder Management For For 1.2 Elect Director G. Kent Conrad Management For For 1.3 Elect Director Nancy J. Karch Management For For 1.4 Elect Director Thomas J. McInerney Management For For 1.5 Elect Director Christine B. Mead Management For For 1.6 Elect Director David M. Moffett Management For For 1.7 Elect Director Thomas E. Moloney Management For For 1.8 Elect Director James A. Parke Management For For 1.9 Elect Director James S. Riepe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HARLEY-DAVIDSON, INC. Meeting Date:APR 27, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director R. John Anderson Management For For 1.3 Elect Director Richard R. Beattie Management For For 1.4 Elect Director Martha F. Brooks Management For For 1.5 Elect Director Michael J. Cave Management For For 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Donald A. James Management For Withhold 1.8 Elect Director Sara L. Levinson Management For For 1.9 Elect Director N. Thomas Linebarger Management For For 1.10 Elect Director George L. Miles, Jr. Management For Withhold 1.11 Elect Director James A. Norling Management For For 1.12 Elect Director Keith E. Wandell Management For For 1.13 Elect Director Jochen Zeitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against HASBRO, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:HAS Security ID:418056107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Alan R. Batkin Management For For 1.3 Elect Director Frank J. Biondi, Jr. Management For For 1.4 Elect Director Kenneth A. Bronfin Management For For 1.5 Elect Director John M. Connors, Jr. Management For For 1.6 Elect Director Michael W. O. Garrett Management For For 1.7 Elect Director Lisa Gersh Management For For 1.8 Elect Director Brian D. Goldner Management For For 1.9 Elect Director Jack M. Greenberg Management For For 1.10 Elect Director Alan G. Hassenfeld Management For For 1.11 Elect Director Tracy A. Leinbach Management For For 1.12 Elect Director Edward M. Philip Management For For 1.13 Elect Director Alfred J. Verrecchia Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Suppliers to Publish Sustainability Report Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 08, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director John J. Greisch Management For For 1.5 Elect Director W August Hillenbrand Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 27, 2013 Record Date:DEC 21, 2012 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark C. DeLuzio Management For For 1.2 Elect Director F. Joseph Loughrey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HUDSON CITY BANCORP, INC. Meeting Date:APR 18, 2013 Record Date:FEB 20, 2013 Meeting Type:SPECIAL Ticker:HCBK Security ID:443683107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For INGREDION INCORPORATED Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:INGR Security ID:457187102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard J. Almeida Management For For 1b Elect Director Luis Aranguren-Trellez Management For Withhold 1c Elect Director David B. Fischer Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Paul Hanrahan Management For For 1f Elect Director Wayne M. Hewett Management For For 1g Elect Director Gregory B. Kenny Management For For 1h Elect Director Barbara A. Klein Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Dwayne A. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ITT CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:ITT Security ID:450911201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Denise L. Ramos Management For For 1b Elect Director Frank T. MacInnis Management For For 1c Elect Director Orlando D. Ashford Management For For 1d Elect Director Peter D'Aloia Management For For 1e Elect Director Donald DeFosset, Jr. Management For For 1f Elect Director Christina A. Gold Management For For 1g Elect Director Richard P. Lavin Management For For 1h Elect Director Donald J. Stebbins Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 25, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas G. Duncan Management For For 2 Elect Director Francesca M. Edwardson Management For For 3 Elect Director Wayne Garrison Management For For 4 Elect Director Sharilyn S. Gasaway Management For For 5 Elect Director Gary C. George Management For For 6 Elect Director Bryan Hunt Management For Against 7 Elect Director Coleman H. Peterson Management For For 8 Elect Director John N. Roberts III Management For For 9 Elect Director James L. Robo Management For For 10 Elect Director Kirk Thompson Management For For 11 Elect Director John A. White Management For For 12 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 16, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Campbell Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For Withhold 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against L-3 COMMUNICATIONS HOLDINGS, INC. Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LLL Security ID:502424104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Claude R. Canizares Management For For 1.2 Elect Director Thomas A. Corcoran Management For For 1.3 Elect Director Lloyd W. Newton Management For For 1.4 Elect Director Vincent Pagano, Jr. Management For For 1.5 Elect Director Alan H. Washkowitz Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Declassify the Board of Directors Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Provide Right to Act by Written Consent Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director David P. King Management For For 1d Elect Director Wendy E. Lane Management For For 1e Elect Director Robert E. Mittelstaedt, Jr. Management For For 1f Elect Director Peter M. Neupert Management For For 1g Elect Director Arthur H. Rubenstein Management For For 1h Elect Director Adam H. Schechter Management For For 1i Elect Director M. Keith Weikel Management For For 1j Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIFEPOINT HOSPITALS, INC. Meeting Date:JUN 04, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:LPNT Security ID:53219L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory T. Bier Management For Withhold 1.2 Elect Director DeWitt Ezell, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For MARSH & MCLENNAN COMPANIES, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:MMC Security ID:571748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zachary W. Carter Management For For 1b Elect Director Oscar Fanjul Management For For 1c Elect Director Daniel S. Glaser Management For For 1d Elect Director H. Edward Hanway Management For For 1e Elect Director Lord Lang Management For For 1f Elect Director Elaine La Roche Management For For 1g Elect Director Steven A. Mills Management For For 1h Elect Director Bruce P. Nolop Management For For 1i Elect Director Marc D. Oken Management For For 1j Elect Director Morton O. Schapiro Management For For 1k Elect Director Adele Simmons Management For For 1l Elect Director Lloyd M. Yates Management For For 1m Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEADWESTVACO CORPORATION Meeting Date:APR 22, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Campbell Management For For 1.2 Elect Director James G. Kasier Management For For 1.3 Elect Director Richard B. Kelson Management For For 1.4 Elect Director James M. Kilts Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Douglas S. Luke Management For For 1.7 Elect Director John A. Luke, Jr. Management For For 1.8 Elect Director Gracia C. Martore Management For For 1.9 Elect Director Timothy H. Powers Management For For 1.10 Elect Director Jane L. Warner Management For For 1.11 Elect Director Alan D. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 17, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Albert J. Hugo-Martinez Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Matthew W. Chapman Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Conversion of Securities Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against NOBLE CORPORATION Meeting Date:APR 26, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Cawley Management For For 1b Elect Director Gordon T. Hall Management For For 1c Elect Director Ashley Almanza Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 5 Approve Discharge of Board and Senior Management Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Extension of CHF 133 Million Pool of Capital without Preemptive Rights Management For For NORDSTROM, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Phyllis J. Campbell Management For For 1b Elect Director Michelle M. Ebanks Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Robert G. Miller Management For For 1e Elect Director Blake W. Nordstrom Management For For 1f Elect Director Erik B. Nordstrom Management For For 1g Elect Director Peter E. Nordstrom Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director B. Kevin Turner Management For For 1j Elect Director Robert D. Walter Management For For 1k Elect Director Alison A. Winter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For NORTHEAST UTILITIES Meeting Date:OCT 31, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Charles W. Shivery Management For For 1.12 Elect Director William C. Van Faasen Management For For 1.13 Elect Director Frederica M. Williams Management For For 1.14 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NORTHEAST UTILITIES Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Charles W. Shivery Management For For 1.12 Elect Director William C. Van Faasen Management For For 1.13 Elect Director Frederica M. Williams Management For For 1.14 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 16, 2013 Record Date:FEB 18, 2013 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Walker Bynoe Management For For 1.2 Elect Director Nicholas D. Chabraja Management For Withhold 1.3 Elect Director Susan Crown Management For For 1.4 Elect Director Dipak C. Jain Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Edward J. Mooney Management For For 1.7 Elect Director Jose Luis Prado Management For For 1.8 Elect Director John W. Rowe Management For For 1.9 Elect Director Martin P. Slark Management For For 1.10 Elect Director David H. B. Smith, Jr. Management For For 1.11 Elect Director Charles A. Tribbett, III Management For For 1.12 Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Political Contributions and Lobbying Expenditures Shareholder Against For NUCOR CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director Clayton C. Daley, Jr. Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John J. Ferriola Management For For 1.5 Elect Director Harvey B. Gantt Management For For 1.6 Elect Director Victoria F. Haynes Management For For 1.7 Elect Director Bernard L. Kasriel Management For For 1.8 Elect Director Christopher J. Kearney Management For For 1.9 Elect Director Raymond J. Milchovich Management For For 1.10 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Reduce Supermajority Vote Requirement for Amendments to the Certificate of Incorporation Management For For 5 Reduce Supermajority Vote Requirement for Amendments to the Bylaws Management For For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For NV ENERGY, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph B. Anderson, Jr. Management For For 1b Elect Director Glenn C. Christenson Management For For 1c Elect Director Susan F. Clark Management For For 1d Elect Director Stephen E. Frank Management For Against 1e Elect Director Brian J. Kennedy Management For For 1f Elect Director Maureen T. Mullarkey Management For For 1g Elect Director John F. O'Reilly Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Donald D. Snyder Management For For 1j Elect Director Michael W. Yackira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy A. Dew Management For For 1.2 Elect Director John M. Dixon Management For For 1.3 Elect Director Dennis P. Van Mieghem Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OWENS CORNING Meeting Date:APR 18, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph F. Hake Management For For 1.2 Elect Director J. Brian Ferguson Management For For 1.3 Elect Director F. Philip Handy Management For For 1.4 Elect Director Michael H. Thaman Management For For 2 Ratify Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEABODY ENERGY CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director John F. Turner Management For For 1.9 Elect Director Sandra A. Van Trease Management For For 1.10 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For PENTAIR LTD. Meeting Date:APR 29, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director T. Michael Glenn Management For For 1b Elect Director David H. Y. Ho Management For For 1c Elect Director Ronald L. Merriman Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Ratify Deloitte AG as Statutory Auditors Management For For 4b Ratify Deloitte & Touche LLP as Auditors Management For For 4c Ratify PricewaterhouseCoopers as special auditors Management For For 5a Appropriation of Results for the Year Ended December 31, 2012 Management For For 5b Approve Conversion of Capital Contributions to Distribute an Ordinary Cash Dividend Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For PENTAIR, INC. Meeting Date:SEP 14, 2012 Record Date:JUL 27, 2012 Meeting Type:SPECIAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 23, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry C. Johnson Management For For 1.2 Elect Director William T. McCormick,Jr. Management For For 1.3 Elect Director Keith D. Nosbusch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:JUL 25, 2012 Record Date:JUN 04, 2012 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Thomas R. Hix as Director Management For For 2 Re-elect Suzanne P. Nimocks as Director Management For For 3 Re-elect P. Dexter Peacock as Director Management For Against 4 Appoint Deloitte & Touche LLP as U.S. Auditors Management For For 5 Appoint Deloitte & Touche UK LLP as U.K. Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:APR 26, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William T. Fox, III as Director Management For For 2 Elect Sir Graham Hearne as Director Management For For 3 Elect H. E. Lentz as Director Management For For 4 Ratify Deloitte & Touche LLP as our U.S. Auditors Management For For 5 Reappoint Deloitte & Touche U.K LLP as our U.K. Auditors Management For For 6 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 7 Approve Omnibus Stock Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAIC, INC. Meeting Date:JUN 07, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:SAI Security ID:78390X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director France A. Cordova Management For For 1b Elect Director Jere A. Drummond Management For Against 1c Elect Director Thomas F. Frist, III Management For For 1d Elect Director John J. Hamre Management For For 1e Elect Director Miriam E. John Management For For 1f Elect Director Anita K. Jones Management For For 1g Elect Director John P. Jumper Management For For 1h Elect Director Harry M.J. Kraemer, Jr. Management For For 1i Elect Director Lawrence C. Nussdorf Management For For 1j Elect Director Edward J. Sanderson, Jr. Management For For 2 Approve Reverse Stock Split Management For For 3 Change Company Name Management For For 4 Establish Range For Board Size Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Ratify Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For Against 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director William D. Jones Management For For 1.4 Elect Director William G. Ouchi Management For Against 1.5 Elect Director Debra L. Reed Management For For 1.6 Elect Director William C. Rusnack Management For Against 1.7 Elect Director William P. Rutledge Management For Against 1.8 Elect Director Lynn Schenk Management For For 1.9 Elect Director Jack T. Taylor Management For For 1.10 Elect Director Luis M. Tellez Management For Against 1.11 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Bergman Management For For 1b Elect Director George M. Church Management For For 1c Elect Director Michael L. Marberry Management For For 1d Elect Director W. Lee McCollum Management For For 1e Elect Director Avi M. Nash Management For For 1f Elect Director Steven M. Paul Management For For 1g Elect Director J. Pedro Reinhard Management For For 1h Elect Director Rakesh Sachdev Management For For 1i Elect Director D. Dean Spatz Management For For 1j Elect Director Barrett A. Toan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Kermit R. Crawford Management For For 1d Elect Director Jack M. Greenberg Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Ronald T. LeMay Management For For 1g Elect Director Andrea Redmond Management For For 1h Elect Director H. John Riley, Jr. Management For For 1i Elect Director John W. Rowe Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Mary Alice Taylor Management For For 1l Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against THE BABCOCK & WILCOX COMPANY Meeting Date:MAY 03, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BWC Security ID:05615F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Fees Management For For 1.2 Elect Director Richard W. Mies Management For For 1.3 Elect Director Larry L. Weyers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 23, 2013 Record Date:JAN 31, 2013 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Berndt Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Paul W. Chellgren Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Kay Coles James Management For For 1.6 Elect Director Richard B. Kelson Management For For 1.7 Elect Director Bruce C. Lindsay Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director James E. Rohr Management For For 1.11 Elect Director Donald J. Shepard Management For For 1.12 Elect Director Lorene K. Steffes Management For For 1.13 Elect Director Dennis F. Strigl Management For For 1.14 Elect Director Thomas J. Usher Management For For 1.15 Elect Director George H. Walls, Jr. Management For For 1.16 Elect Director Helge H. Wehmeier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Climate Change Financing Risk Shareholder Against Against THE PROGRESSIVE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawton W. Fitt Management For For 1.2 Elect Director Jeffrey D. Kelly Management For For 1.3 Elect Director Peter B. Lewis Management For For 1.4 Elect Director Patrick H. Nettles Management For For 1.5 Elect Director Glenn M. Renwick Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TIDEWATER INC. Meeting Date:JUL 19, 2012 Record Date:JUN 01, 2012 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For For 1.9 Elect Director Jeffrey M. Platt Management For For 1.10 Elect Director Nicholas J. Sutton Management For For 1.11 Elect Director Cindy B. Taylor Management For For 1.12 Elect Director Dean E. Taylor Management For For 1.13 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TIME WARNER CABLE INC. Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Plan Shareholder Against Against TOTAL SYSTEM SERVICES, INC. Meeting Date:APR 30, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:TSS Security ID:891906109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Blanchard Management For For 1.2 Elect Director Richard Y. Bradley Management For For 1.3 Elect Director Kriss Cloninger III Management For For 1.4 Elect Director Walter W. Driver, Jr. Management For For 1.5 Elect Director Gardiner W. Garrard, Jr. Management For Against 1.6 Elect Director Sidney E. Harris Management For For 1.7 Elect Director Mason H. Lampton Management For For 1.8 Elect Director H. Lynn Page Management For For 1.9 Elect Director Philip W. Tomlinson Management For For 1.10 Elect Director John T. Turner Management For For 1.11 Elect Director Richard W. Ussery Management For For 1.12 Elect Director M. Troy Woods Management For For 1.13 Elect Director James D. Yancey Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIT CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Morgan Management For For 1.2 Elect Director John H. Williams Management For For 1.3 Elect Director Larry D. Pinkston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Ruben M. Escobedo Management For Against 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Bob Marbut Management For For 1f Elect Director Donald L. Nickles Management For For 1g Elect Director Philip J. Pfeiffer Management For For 1h Elect Director Robert A. Profusek Management For For 1i Elect Director Susan Kaufman Purcell Management For For 1j Elect Director Stephen M. Waters Management For For 1k Elect Director Randall J. Weisenburger Management For For 1l Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against W. R. BERKLEY CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:WRB Security ID:084423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Robert Berkley, Jr. Management For For 1.2 Elect Director Ronald E. Blaylock Management For For 1.3 Elect Director Mark E. Brockbank Management For For 1.4 Elect Director George G. Daly Management For For 1.5 Elect Director Mary C. Farrell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 24, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director V. Ann Hailey Management For For 1.3 Elect Director William K. Hall Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director John W. McCarter, Jr. Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director Gary L. Rogers Management For For 1.9 Elect Director James T. Ryan Management For For 1.10 Elect Director E. Scott Santi Management For For 1.11 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XEROX CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For Against 1.8 Elect Director Ann N. Reese Management For Against 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For XYLEM INC. Meeting Date:MAY 07, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Curtis J. Crawford Management For For 1b Elect Director Robert F. Friel Management For For 1c Elect Director Surya N. Mohapatra Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For Franklin Small Cap Value Fund A. O. SMITH CORPORATION Meeting Date:APR 15, 2013 Record Date:FEB 18, 2013 Meeting Type:ANNUAL Ticker:AOS Security ID:831865209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gloster B. Current, Jr. Management For For 1.2 Elect Director William P. Greubel Management For For 1.3 Elect Director Idelle K. Wolf Management For For 1.4 Elect Director Gene C. Wulf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Increase Authorized Common Stock Management For For 5 Reduce Authorized Class A Common Stock Management For For A. SCHULMAN, INC. Meeting Date:DEC 13, 2012 Record Date:OCT 19, 2012 Meeting Type:ANNUAL Ticker:SHLM Security ID:808194104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eugene R. Allspach Management For For 1.2 Elect Director Gregory T. Barmore Management For For 1.3 Elect Director David G. Birney Management For For 1.4 Elect Director Howard R. Curd Management For For 1.5 Elect Director Joseph M. Gingo Management For For 1.6 Elect Director Michael A. McManus, Jr. Management For For 1.7 Elect Director Lee D. Meyer Management For For 1.8 Elect Director James A. Mitarotonda Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director lrvin D. Reid Management For For 1.11 Elect Director John B. Yasinsky Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AAR CORP. Meeting Date:OCT 10, 2012 Record Date:AUG 20, 2012 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony K. Anderson Management For For 1.2 Elect Director Michael R. Boyce Management For For 1.3 Elect Director David P. Storch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For AMERICAN WOODMARK CORPORATION Meeting Date:AUG 23, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:AMWD Security ID:030506109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William F. Brandt, Jr. Management For For 2 Elect Director Andrew B. Cogan Management For For 3 Elect Director Martha M. Dally Management For For 4 Elect Director James G. Davis, Jr. Management For For 5 Elect Director Kent B. Guichard Management For For 6 Elect Director Daniel T. Hendrix Management For For 7 Elect Director Kent J. Hussey Management For For 8 Elect Director Carol B. Moerdyk Management For For 9 Elect Director Vance W. Tang Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APOGEE ENTERPRISES, INC. Meeting Date:JUN 26, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:APOG Security ID:037598109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome L. Davis Management For For 1.2 Elect Director Sara L. Hays Management For For 1.3 Elect Director Richard V. Reynolds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APPLIED INDUSTRIAL TECHNOLOGIES, INC. Meeting Date:OCT 23, 2012 Record Date:AUG 27, 2012 Meeting Type:ANNUAL Ticker:AIT Security ID:03820C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter A. Dorsman Management For For 1.2 Elect Director J. Michael Moore Management For For 1.3 Elect Director Vincent K. Petrella Management For For 1.4 Elect Director Jerry Sue Thornton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against APTARGROUP, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:ATR Security ID:038336103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain Chevassus Management For For 1.2 Elect Director Stephen J. Hagge Management For For 1.3 Elect Director Giovanna Kampouri Monnas Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Bax Management For For 1b Elect Director Frank E. English, Jr. Management For For 1c Elect Director J. Patrick Gallagher, Jr. Management For For 1d Elect Director Elbert O. Hand Management For For 1e Elect Director David S. Johnson Management For For 1f Elect Director Kay W. McCurdy Management For For 1g Elect Director Norman L. Rosenthal Management For For 1h Elect Director James R. Wimmer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Bucknall Management For For 1.2 Elect Director Peter O'Flinn Management For For 1.3 Elect Director Ronald Pressman Management For For 1.4 Elect Director Gordon Ireland Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For ASTEC INDUSTRIES, INC. Meeting Date:APR 25, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:ASTE Security ID:046224101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Don Brock Management For For 1.2 Elect Director W. Norman Smith Management For For 1.3 Elect Director William B. Sansom Management For For 1.4 Elect Director Benjamin G. Brock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ATWOOD OCEANICS, INC. Meeting Date:FEB 14, 2013 Record Date:DEC 18, 2012 Meeting Type:ANNUAL Ticker:ATW Security ID:050095108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah A. Beck Management For For 1.2 Elect Director George S. Dotson Management For For 1.3 Elect Director Jack E. Golden Management For For 1.4 Elect Director Hans Helmerich Management For For 1.5 Elect Director James R. Montague Management For For 1.6 Elect Director Robert J. Saltiel Management For For 1.7 Elect Director Phil D. Wedemeyer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Change Range for Size of the Board Management For For 5 Ratify Auditors Management For For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Dawson Management For For 1.2 Elect Director Gayla J. Delly Management For For 1.3 Elect Director Peter G. Dorflinger Management For For 1.4 Elect Director Douglas G. Duncan Management For For 1.5 Elect Director David W. Scheible Management For For 1.6 Elect Director Bernee D.L. Strom Management For For 1.7 Elect Director Clay C. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Shareholder Rights Plan (Poison Pill) Management For Against BRIGGS & STRATTON CORPORATION Meeting Date:OCT 17, 2012 Record Date:AUG 20, 2012 Meeting Type:ANNUAL Ticker:BGG Security ID:109043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Humphrey Management For For 1.2 Elect Director Robert J. O'Toole Management For For 1.3 Elect Director Charles I. Story Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Shareholder Rights Plan (Poison Pill) Management For Against BRISTOW GROUP INC. Meeting Date:AUG 01, 2012 Record Date:JUN 08, 2012 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For Withhold 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BROWN SHOE COMPANY, INC. Meeting Date:MAY 30, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ward M. Klein Management For For 1.2 Elect Director Steven W. Korn Management For For 1.3 Elect Director W. Patrick McGinnis Management For For 1.4 Elect Director Diane M. Sullivan Management For For 1.5 Elect Director Hal J. Upbin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRUNSWICK CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:BC Security ID:117043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nolan D. Archibald Management For For 1.2 Elect Director David C. Everitt Management For For 1.3 Elect Director Roger J. Wood Management For For 1.4 Elect Director Lawrence A. Zimmerman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For CABOT CORPORATION Meeting Date:MAR 07, 2013 Record Date:JAN 18, 2013 Meeting Type:ANNUAL Ticker:CBT Security ID:127055101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Roderick C.G. MacLeod Management For For 1.3 Elect Director Sue H. Rataj Management For For 1.4 Elect Director Ronaldo H. Schmitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robin J. Adams Management For For 1b Elect Director Robin S. Callahan Management For For 1c Elect Director David A. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CHEMICAL FINANCIAL CORPORATION Meeting Date:APR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary E. Anderson Management For For 1.2 Elect Director J. Daniel Bernson Management For For 1.3 Elect Director Nancy Bowman Management For For 1.4 Elect Director James R. Fitterling Management For For 1.5 Elect Director Thomas T. Huff Management For For 1.6 Elect Director Michael T. Laethem Management For For 1.7 Elect Director James B. Meyer Management For For 1.8 Elect Director Terence F. Moore Management For For 1.9 Elect Director David B. Ramaker Management For For 1.10 Elect Director Grace O. Shearer Management For For 1.11 Elect Director Larry D. Stauffer Management For For 1.12 Elect Director Franklin C. Wheatlake Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CIRCOR INTERNATIONAL, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CIR Security ID:17273K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome D. Brady Management For For 1.2 Elect Director Peter M. Wilver Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COHU, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Donahue Management For For 1.2 Elect Director Steven J. Bilodeau Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DREW INDUSTRIES INCORPORATED Meeting Date:MAY 23, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:DW Security ID:26168L205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward W. Rose, III Management For For 1.2 Elect Director Leigh J. Abrams Management For For 1.3 Elect Director James F. Gero Management For For 1.4 Elect Director Frederick B. Hegi, Jr. Management For For 1.5 Elect Director David A. Reed Management For For 1.6 Elect Director John B. Lowe, Jr. Management For For 1.7 Elect Director Jason D. Lippert Management For For 1.8 Elect Director Brendan J. Deely Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For EMCOR GROUP, INC. Meeting Date:JUN 13, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:EME Security ID:29084Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen W. Bershad Management For For 1.2 Elect Director David A.B. Brown Management For For 1.3 Elect Director Larry J. Bump Management For For 1.4 Elect Director Albert Fried, Jr. Management For For 1.5 Elect Director Anthony J. Guzzi Management For For 1.6 Elect Director Richard F. Hamm, Jr. Management For For 1.7 Elect Director David H. Laidley Management For For 1.8 Elect Director Frank T. MacInnis Management For For 1.9 Elect Director Jerry E. Ryan Management For For 1.10 Elect Director Michael T. Yonker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For ENERGEN CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:EGN Security ID:29265N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Michael Goodrich Management For For 1.2 Elect Director Jay Grinney Management For For 1.3 Elect Director Frances Powell Hawes Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Management For For ENERSYS Meeting Date:JUL 26, 2012 Record Date:JUN 06, 2012 Meeting Type:ANNUAL Ticker:ENS Security ID:29275Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Hwan-yoon F. Chung Management For For 2 Elect Director Arthur T. Katsaros Management For For 3 Elect Director Robert Magnus Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENPRO INDUSTRIES, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:NPO Security ID:29355X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen E. Macadam Management For For 1.2 Elect Director Thomas M. Botts Management For For 1.3 Elect Director Peter C. Browning Management For Withhold 1.4 Elect Director B. Bernard Burns, Jr. Management For For 1.5 Elect Director Diane C. Creel Management For For 1.6 Elect Director Gordon D. Harnett Management For For 1.7 Elect Director David L. Hauser Management For For 1.8 Elect Director Wilbur J. Prezzano, Jr. Management For For 1.9 Elect Director Kees van der Graaf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ETHAN ALLEN INTERIORS INC. Meeting Date:NOV 13, 2012 Record Date:SEP 18, 2012 Meeting Type:ANNUAL Ticker:ETH Security ID:297602104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Schmotter Management For For 1.2 Elect Director Frank G. Wisner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRANKLIN ELECTRIC CO., INC. Meeting Date:MAY 03, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:FELE Security ID:353514102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Scott Trumbull Management For For 1.2 Elect Director Thomas L. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRED'S, INC. Meeting Date:JUL 26, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:FRED Security ID:356108100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hayes Management For Withhold 1.2 Elect Director John R. Eisenman Management For Withhold 1.3 Elect Director Roger T. Knox Management For Withhold 1.4 Elect Director Thomas H. Tashjian Management For Withhold 1.5 Elect Director B. Mary McNabb Management For Withhold 1.6 Elect Director Michael T. McMillan Management For Withhold 1.7 Elect Director Bruce A. Efird Management For Withhold 1.8 Elect Director Steven R. Fitzpatrick Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt, Renew or Amend Shareholder Rights Plan (Poison Pill) Management For Against 6 Require Nomination of a Corporate Governance Expert to the Board of Directors Shareholder Against For GAMESTOP CORP. Meeting Date:JUN 25, 2013 Record Date:MAY 02, 2013 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director JeromeL. Davis Management For For 1.2 Elect Director R. Richard Fontaine Management For For 1.3 Elect Director Steven R. Koonin Management For For 1.4 Elect Director Stephanie M. Shern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Declassify the Board of Directors Management For For 4 Amend Omnibus Stock Plan Management For For GENERAL CABLE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:BGC Security ID:369300108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Kenny Management For For 1.2 Elect Director Gregory E. Lawton Management For Withhold 1.3 Elect Director Craig P. Omtvedt Management For Withhold 1.4 Elect Director Patrick M. Prevost Management For Withhold 1.5 Elect Director Robert L. Smialek Management For Withhold 1.6 Elect Director John E. Welsh, III Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For GENESEE & WYOMING INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Bott Management For For 1.2 Elect Director Oivind Lorentzen, III Management For For 1.3 Elect Director Philip J. Ringo Management For For 1.4 Elect Director Mark A. Scudder Management For For 1.5 Elect Director Gregory S. Ledford Management For For 2 Ratify Auditors Management For For GENTEX CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pete Hoekstra Management For For 1.2 Elect Director John Mulder Management For For 1.3 Elect Director Frederick Sotok Management For For 2 Report on Sustainability Shareholder Against Against 3 Require Independent Board Chairman Shareholder Against Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Qualified Employee Stock Purchase Plan Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Colombo Management For For 1.2 Elect Director Gerald S. Lippes Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 4 Ratify Auditors Management For For GRACO INC. Meeting Date:APR 26, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GGG Security ID:384109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eric P. Etchart Management For For 1.2 Elect Director J. Kevin Gilligan Management For For 1.3 Elect Director William G. Van Dyke Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For GRANITE CONSTRUCTION INCORPORATED Meeting Date:JUN 06, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:GVA Security ID:387328107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William G. Dorey Management For For 1b Elect Director Rebecca A. McDonald Management For For 1c Elect Director William H. Powell Management For For 1d Elect Director Claes G. Bjork Management For For 1e Elect Director Gaddi H. Vasquez Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GROUP 1 AUTOMOTIVE, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:GPI Security ID:398905109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director J. Terry Strange Management For For 1.3 Elect Director Max P. Watson, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 11, 2013 Record Date:FEB 13, 2013 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dante C. Parrini Management For For 1.2 Elect Director John C. van Roden, Jr. Management For For 1.3 Elect Director James J. Owens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Judy C. Bozeman Management For For 1.3 Elect Director Frank J. Bramanti Management For For 1.4 Elect Director Walter M. Duer Management For For 1.5 Elect Director James C. Flagg Management For For 1.6 Elect Director Thomas M. Hamilton Management For For 1.7 Elect Director Leslie S. Heisz Management For For 1.8 Elect Director John N. Molbeck, Jr. Management For For 1.9 Elect Director Robert A. Rosholt Management For For 1.10 Elect Director J. Mikesell Thomas Management For For 1.11 Elect Director Christopher J.B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HLX Security ID:42330P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Owen Kratz Management For For 1.2 Elect Director John V. Lovoi Management For For 1.3 Elect Director Jan Rask Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 08, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director John J. Greisch Management For For 1.5 Elect Director W August Hillenbrand Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 27, 2013 Record Date:DEC 21, 2012 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark C. DeLuzio Management For For 1.2 Elect Director F. Joseph Loughrey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOOKER FURNITURE CORPORATION Meeting Date:JUN 04, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:HOFT Security ID:439038100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Toms, Jr. Management For For 1.2 Elect Director W. Christopher Beeler, Jr. Management For For 1.3 Elect Director John L. Gregory, III Management For For 1.4 Elect Director E. Larry Ryder Management For For 1.5 Elect Director Mark F. Schreiber Management For For 1.6 Elect Director David G. Sweet Management For For 1.7 Elect Director Henry G. Williamson, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INGRAM MICRO INC. Meeting Date:JUN 05, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:IM Security ID:457153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard I. Atkins Management For For 1.2 Elect Director Leslie Stone Heisz Management For For 1.3 Elect Director John R. Ingram Management For For 1.4 Elect Director Orrin H. Ingram, II Management For For 1.5 Elect Director Dale R. Laurance Management For For 1.6 Elect Director Linda Fayne Levinson Management For For 1.7 Elect Director Scott A. McGregor Management For For 1.8 Elect Director Alain Monie Management For For 1.9 Elect Director Paul Read Management For For 1.10 Elect Director Michael T. Smith Management For For 1.11 Elect Director Joe B. Wyatt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For INSPERITY, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:NSP Security ID:45778Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack M. Fields, Jr. Management For For 1.2 Elect Director Paul S. Lattanzio Management For For 1.3 Elect Director Richard G. Rawson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For JOS. A. BANK CLOTHIERS, INC. Meeting Date:JUN 21, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:JOSB Security ID:480838101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Ferstl Management For For 1.2 Elect Director Sidney H. Ritman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For KAYDON CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:KDN Security ID:486587108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Alexander Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director Patrick P. Coyne Management For For 1.4 Elect Director William K. Gerber Management For For 1.5 Elect Director Timothy J. O'Donovan Management For For 1.6 Elect Director James O'Leary Management For For 2 Approve Non-Employee Director Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KENNAMETAL INC. Meeting Date:OCT 23, 2012 Record Date:AUG 31, 2012 Meeting Type:ANNUAL Ticker:KMT Security ID:489170100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald M. Defeo Management For For 1.2 Elect Director William R. Newlin Management For For 1.3 Elect Director Lawrence W. Stranghoener Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LA-Z-BOY INCORPORATED Meeting Date:AUG 22, 2012 Record Date:JUN 25, 2012 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director John H. Foss Management For For 1.3 Elect Director Janet E. Kerr Management For For 1.4 Elect Director H. George Levy Management For For 1.5 Elect Director W. Alan McCollough Management For For 1.6 Elect Director Nido R. Qubein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles of Incorporation to Eliminate the Right to Reorganize Under State Statues Management For For LANCASTER COLONY CORPORATION Meeting Date:NOV 19, 2012 Record Date:SEP 21, 2012 Meeting Type:ANNUAL Ticker:LANC Security ID:513847103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James B. Bachmann Management For For 1.2 Elect Director Neeli Bendapudi Management For For 1.3 Elect Director John L. Boylan Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LINCOLN ELECTRIC HOLDINGS, INC. Meeting Date:APR 25, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:LECO Security ID:533900106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Hanks Management For For 1.2 Elect Director Kathryn Jo Lincoln Management For For 1.3 Elect Director William E. MacDonald, III Management For For 1.4 Elect Director George H. Walls, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For M.D.C. HOLDINGS, INC. Meeting Date:MAR 18, 2013 Record Date:JAN 30, 2013 Meeting Type:ANNUAL Ticker:MDC Security ID:552676108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. Berman Management For For 1.2 Elect Director Herbert T. Buchwald Management For For 1.3 Elect Director Larry A. Mizel Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For M/I HOMES, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Friedrich K.M. Bohm Management For For 1.2 Elect Director William H. Carter Management For For 1.3 Elect Director Michael P. Glimcher Management For For 1.4 Elect Director Robert H. Schottenstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MAIDENFORM BRANDS, INC. Meeting Date:MAY 16, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:MFB Security ID:560305104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman Axelrod Management For For 1.2 Elect Director Harold F. Compton Management For For 1.3 Elect Director Barbara Eisenberg Management For For 1.4 Elect Director Nomi Ghez Management For For 1.5 Elect Director Richard Johnson Management For For 1.6 Elect Director Maurice S. Reznik Management For For 1.7 Elect Director Karen Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCGRATH RENTCORP Meeting Date:JUN 12, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Robert C. Hood Management For For 1.3 Elect Director Dennis C. Kakures Management For For 1.4 Elect Director Robert P. McGrath Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MINE SAFETY APPLIANCES COMPANY Meeting Date:MAY 07, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:MSA Security ID:602720104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Bruggeworth Management For For 1.2 Elect Director Alvaro Garcia-Tunon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONTPELIER RE HOLDINGS LTD. Meeting Date:MAY 17, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:MRH Security ID:G62185106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Heinrich Burgi as Director Management For For 1.2 Elect Morgan W. Davis as Director Management For For 1.3 Elect John F. Shettle, Jr. as Director Management For For 1.4 Elect Susan J. Sutherland as Director Management For For 2.1 Elect Thomas G.S. Busher as Director of Montpelier Reinsurance Ltd Management For For 2.2 Elect Christopher L. Harris as Director of Montpelier Reinsurance Ltd Management For For 2.3 Elect Christopher T. Schaper as Director of Montpelier Reinsurance Ltd Management For For 3 Approve Pricewaterhouse Coopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director Terry Hermanson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MULTI-FINELINE ELECTRONIX, INC. Meeting Date:MAR 06, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:MFLX Security ID:62541B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin C. Duster, IV Management For For 1.2 Elect Director Reza A. Meshgin Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORDSON CORPORATION Meeting Date:FEB 26, 2013 Record Date:DEC 28, 2012 Meeting Type:ANNUAL Ticker:NDSN Security ID:655663102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lee C. Banks Management For For 1.2 Elect Director Randolph W. Carson Management For For 1.3 Elect Director Michael F. Hilton Management For For 1.4 Elect Director Victor L. Richey, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For NV ENERGY, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph B. Anderson, Jr. Management For For 1b Elect Director Glenn C. Christenson Management For For 1c Elect Director Susan F. Clark Management For For 1d Elect Director Stephen E. Frank Management For Against 1e Elect Director Brian J. Kennedy Management For For 1f Elect Director Maureen T. Mullarkey Management For For 1g Elect Director John F. O'Reilly Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Donald D. Snyder Management For For 1j Elect Director Michael W. Yackira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For OFG BANCORP Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:OFG Security ID:68618W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jose Rafael Fernandez Management For For 1.2 Elect Director Jose E. Rossi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Change Company Name to OFG Bancorp Management For For 5 Ratify Auditors Management For For 6 Adjourn Meeting Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin A. Lambert Management For For 1.2 Elect Director Mark G. Papa Management For Withhold 1.3 Elect Director Stephen A. Wells Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy A. Dew Management For For 1.2 Elect Director John M. Dixon Management For For 1.3 Elect Director Dennis P. Van Mieghem Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR LTD. Meeting Date:APR 29, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director T. Michael Glenn Management For For 1b Elect Director David H. Y. Ho Management For For 1c Elect Director Ronald L. Merriman Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Ratify Deloitte AG as Statutory Auditors Management For For 4b Ratify Deloitte & Touche LLP as Auditors Management For For 4c Ratify PricewaterhouseCoopers as special auditors Management For For 5a Appropriation of Results for the Year Ended December 31, 2012 Management For For 5b Approve Conversion of Capital Contributions to Distribute an Ordinary Cash Dividend Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For PENTAIR, INC. Meeting Date:SEP 14, 2012 Record Date:JUL 27, 2012 Meeting Type:SPECIAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PEOPLES BANCORP INC. Meeting Date:APR 25, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:PEBO Security ID:709789101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Mead Management For For 1.2 Elect Director Susan D. Rector Management For For 1.3 Elect Director Thomas J. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For POWELL INDUSTRIES, INC. Meeting Date:FEB 20, 2013 Record Date:JAN 03, 2013 Meeting Type:ANNUAL Ticker:POWL Security ID:739128106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Becherer Management For For 1.2 Elect Director Michael A. Lucas Management For For 1.3 Elect Director Thomas W. Powell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROTECTIVE LIFE CORPORATION Meeting Date:MAY 13, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:PL Security ID:743674103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert O. Burton Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director Thomas L. Hamby Management For For 1d Elect Director John D. Johns Management For For 1e Elect Director Vanessa Leonard Management For For 1f Elect Director Charles D. McCrary Management For Against 1g Elect Director John J. McMahon, Jr. Management For For 1h Elect Director Hans H. Miller Management For For 1i Elect Director Malcolm Portera Management For For 1j Elect Director C. Dowd Ritter Management For Against 1k Elect Director Jesse J. Spikes Management For For 1l Elect Director William A. Terry Management For For 1m Elect Director W. Michael Warren, Jr. Management For For 1n Elect Director Vanessa Wilson Management For For 2 Amend Non-Employee Director Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For REGIS CORPORATION Meeting Date:OCT 25, 2012 Record Date:AUG 28, 2012 Meeting Type:ANNUAL Ticker:RGS Security ID:758932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel G. Beltzman Management For For 1.2 Elect Director Joseph L. Conner Management For For 1.3 Elect Director James P. Fogarty Management For For 1.4 Elect Director Daniel J. Hanrahan Management For For 1.5 Elect Director Michael J. Merriman Management For For 1.6 Elect Director Jeffrey C. Smith Management For For 1.7 Elect Director Stephen E. Watson Management For For 1.8 Elect Director David P. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sarah J. Anderson Management For For 1.2 Elect Director John G. Figueroa Management For For 1.3 Elect Director Thomas W. Gimbel Management For For 1.4 Elect Director David H. Hannah Management For For 1.5 Elect Director Douglas M. Hayes Management For For 1.6 Elect Director Mark V. Kaminski Management For For 1.7 Elect Director Gregg J. Mollins Management For For 1.8 Elect Director Andrew G. Sharkey, III Management For For 1.9 Elect Director Leslie A. Waite Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Ratify Auditors Management For For RLI CORP. Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director John T. Baily Management For For 1.4 Elect Director Jordan W. Graham Management For For 1.5 Elect Director Gerald I. Lenrow Management For For 1.6 Elect Director Charles M. Linke Management For For 1.7 Elect Director F. Lynn McPheeters Management For For 1.8 Elect Director Jonathan E. Michael Management For For 1.9 Elect Director Michael J. Stone Management For For 1.10 Elect Director Robert O. Viets Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:MAR 14, 2013 Record Date:JAN 25, 2013 Meeting Type:ANNUAL Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl F. Baasel Management For Withhold 1.2 Elect Director Gary K. Willis Management For For 1.3 Elect Director Daniel J. Smoke Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:JUL 25, 2012 Record Date:JUN 04, 2012 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Thomas R. Hix as Director Management For For 2 Re-elect Suzanne P. Nimocks as Director Management For For 3 Re-elect P. Dexter Peacock as Director Management For Against 4 Appoint Deloitte & Touche LLP as U.S. Auditors Management For For 5 Appoint Deloitte & Touche UK LLP as U.K. Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:APR 26, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William T. Fox, III as Director Management For For 2 Elect Sir Graham Hearne as Director Management For For 3 Elect H. E. Lentz as Director Management For For 4 Ratify Deloitte & Touche LLP as our U.S. Auditors Management For For 5 Reappoint Deloitte & Touche U.K LLP as our U.K. Auditors Management For For 6 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 7 Approve Omnibus Stock Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RPM INTERNATIONAL INC. Meeting Date:OCT 04, 2012 Record Date:AUG 10, 2012 Meeting Type:ANNUAL Ticker:RPM Security ID:749685103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Abizaid Management For For 1.2 Elect Director Bruce A. Carbonari Management For For 1.3 Elect Director Thomas S. Gross Management For For 1.4 Elect Director Joseph P. Viviano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For SCHAWK, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:SGK Security ID:806373106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clarence W. Schawk Management For Withhold 1.2 Elect Director David A. Schawk Management For For 1.3 Elect Director A. Alex Sarkisian Management For For 1.4 Elect Director Leonard S. Caronia Management For For 1.5 Elect Director Patrick J. O'Brien Management For For 1.6 Elect Director Hollis W. Rademacher Management For Withhold 1.7 Elect Director John T. McEnroe Management For Withhold 1.8 Elect Director Michael G. O'Rourke Management For For 1.9 Elect Director Stanley N. Logan Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Edward H. Cichurski Management For For 1.3 Elect Director Fergus M. Clydesdale Management For For 1.4 Elect Director James A. D. Croft Management For For 1.5 Elect Director William V. Hickey Management For For 1.6 Elect Director Kenneth P. Manning Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Elaine R. Wedral Management For For 1.9 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 23, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James S. Andrasick Management For For 1.2 Elect Director Gary M. Cusumano Management For For 1.3 Elect Director Peter N. Louras, Jr. Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Report on Sustainability Shareholder Against For SKYWEST, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SKYW Security ID:830879102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry C. Atkin Management For For 1.2 Elect Director J. Ralph Atkin Management For For 1.3 Elect Director Margaret S. Billson Management For For 1.4 Elect Director Henry J. Eyring Management For For 1.5 Elect Director Robert G. Sarver Management For For 1.6 Elect Director Steven F. Udvar-Hazy Management For For 1.7 Elect Director James L. Welch Management For For 1.8 Elect Director W. Steve Albrecht Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Debora D. Horvath Management For For 1.2 Elect Director Duane C. McDougall Management For For 1.3 Elect Director E. Kay Stepp Management For For 1.4 Elect Director Michael G. Thorne Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEEL DYNAMICS, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:STLD Security ID:858119100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark D. Millett Management For For 1.2 Elect Director Richard P. Teets, Jr. Management For For 1.3 Elect Director John C. Bates Management For Withhold 1.4 Elect Director Keith E. Busse Management For For 1.5 Elect Director Frank D. Byrne Management For For 1.6 Elect Director Traci M. Dolan Management For For 1.7 Elect Director Paul B. Edgerley Management For For 1.8 Elect Director Jurgen Kolb Management For For 1.9 Elect Director James C. Marcuccilli Management For For 1.10 Elect Director Gabriel L. Shaheen Management For For 1.11 Elect Director James A. Trethewey Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Other Business Management For Against STERIS CORPORATION Meeting Date:JUL 26, 2012 Record Date:MAY 29, 2012 Meeting Type:ANNUAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Breeden Management For For 1.2 Elect Director Cynthia L. Feldmann Management For For 1.3 Elect Director Jacqueline B. Kosecoff Management For For 1.4 Elect Director David B. Lewis Management For For 1.5 Elect Director Kevin M. McMullen Management For For 1.6 Elect Director Walter M Rosebrough, Jr. Management For For 1.7 Elect Director Mohsen M. Sohi Management For For 1.8 Elect Director John P. Wareham Management For For 1.9 Elect Director Loyal W. Wilson Management For For 1.10 Elect Director Michael B. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TEEKAY CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:TK Security ID:Y8564W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Peter S. Janson as Director Management For Withhold 1.2 Elect Eileen A. Mercier as Director Management For Withhold 1.3 Elect Tore I. Sandvold as Director Management For Withhold 2 Transact Other Business Management For Against TELEFLEX INCORPORATED Meeting Date:MAY 03, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia C. Barron Management For For 1b Elect Director W. Kim Foster Management For For 1c Elect Director Jeffrey A. Graves Management For For 1d Elect Director James W. Zug Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE CATO CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:CATO Security ID:149205106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. Harding Stowe Management For For 1.2 Elect Director Edward I. Weisiger, Jr. Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Other Business Management For Against THE HANOVER INSURANCE GROUP, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:THG Security ID:410867105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael P. Angelini Management For For 1.2 Elect Director P. Kevin Condron Management For For 1.3 Elect Director Frederick H. Eppinger Management For For 1.4 Elect Director Neal F. Finnegan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE MEN'S WEARHOUSE, INC. Meeting Date:JUN 19, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:MW Security ID:587118100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Zimmer Management For For 1.2 Elect Director David H. Edwab Management For For 1.3 Elect Director Douglas S. Ewert Management For For 1.4 Elect Director Rinaldo S. Brutoco Management For For 1.5 Elect Director Michael L. Ray Management For For 1.6 Elect Director Sheldon I. Stein Management For For 1.7 Elect Director Deepak Chopra Management For For 1.8 Elect Director William B. Sechrest Management For For 1.9 Elect Director Grace Nichols Management For For 2 Amend Omnibus Stock Plan Management For For 3 Report on Sustainability Shareholder Against Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For THE PEP BOYS - MANNY, MOE & JACK Meeting Date:JUN 12, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:PBY Security ID:713278109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jane Scaccetti Management For For 1b Elect Director John T. Sweetwood Management For For 1c Elect Director M. Shan Atkins Management For For 1d Elect Director Robert H. Hotz Management For For 1e Elect Director James A. Mitarotonda Management For For 1f Elect Director Nick White Management For For 1g Elect Director Michael R. Odell Management For For 1h Elect Director Robert Rosenblatt Management For For 1i Elect Director Andrea M. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THOR INDUSTRIES, INC. Meeting Date:DEC 11, 2012 Record Date:OCT 22, 2012 Meeting Type:ANNUAL Ticker:THO Security ID:885160101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew E. Graves Management For For 1.2 Elect Director Alan Siegel Management For For 1.3 Elect Director Geoffrey A. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIDEWATER INC. Meeting Date:JUL 19, 2012 Record Date:JUN 01, 2012 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For For 1.9 Elect Director Jeffrey M. Platt Management For For 1.10 Elect Director Nicholas J. Sutton Management For For 1.11 Elect Director Cindy B. Taylor Management For For 1.12 Elect Director Dean E. Taylor Management For For 1.13 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRINITY INDUSTRIES, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:TRN Security ID:896522109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Rhys J. Best Management For For 1.3 Elect Director David W. Biegler Management For For 1.4 Elect Director Leldon E. Echols Management For For 1.5 Elect Director Ronald J. Gafford Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Melendy E. Lovett Management For For 1.8 Elect Director Charles W. Matthews Management For For 1.9 Elect Director Douglas L. Rock Management For For 1.10 Elect Director Timothy R. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For TRUSTCO BANK CORP NY Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:TRST Security ID:898349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. De Gennaro Management For For 1.2 Elect Director Joseph A. Lucarelli Management For For 1.3 Elect Director Robert A. McCormick Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNIT CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Morgan Management For For 1.2 Elect Director John H. Williams Management For For 1.3 Elect Director Larry D. Pinkston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 17, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Currie Management For For 1.2 Elect Director John M. Engler Management For For 1.3 Elect Director Bruce A. Merino Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For VALIDUS HOLDINGS, LTD. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Noonan Management For Withhold 1.2 Elect Director Mahmoud Abdallah Management For For 1.3 Elect Director Jeffrey W. Greenberg Management For Withhold 1.4 Elect Director John J. Hendrickson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Hamilton Bermuda as Independent Auditors Management For For WABASH NATIONAL CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:WNC Security ID:929566107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Giromini Management For For 2 Elect Director Martin C. Jischke Management For For 3 Elect Director James D. Kelly Management For For 4 Elect Director John E. Kunz Management For For 5 Elect Director Larry J. Magee Management For For 6 Elect Director Ann D. Murtlow Management For For 7 Elect Director Scott K. Sorensen Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Auditors Management For For WATTS WATER TECHNOLOGIES, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:WTS Security ID:942749102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ayers Management For For 1.2 Elect Director Bernard Baert Management For For 1.3 Elect Director Kennett F. Burnes Management For For 1.4 Elect Director Richard J. Cathcart Management For For 1.5 Elect Director David J. Coghlan Management For For 1.6 Elect Director W. Craig Kissel Management For For 1.7 Elect Director John K. McGillicuddy Management For For 1.8 Elect Director Joseph T. Noonan Management For For 1.9 Elect Director Merilee Raines Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For WEST MARINE, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For Withhold 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Barbara L. Rambo Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Thomas W. Hofmann Management For For 1.4 Elect Director L. Robert Johnson Management For For 1.5 Elect Director Paula A. Johnson Management For For 1.6 Elect Director Douglas A. Michels Management For For 1.7 Elect Director Donald E. Morel, Jr. Management For For 1.8 Elect Director John H. Weiland Management For For 1.9 Elect Director Anthony Welters Management For For 1.10 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WINNEBAGO INDUSTRIES, INC. Meeting Date:DEC 18, 2012 Record Date:OCT 09, 2012 Meeting Type:ANNUAL Ticker:WGO Security ID:974637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irvin E. Aal Management For For 1.2 Elect Director Martha 'Marti' Tomson Rodamaker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Value Investors Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
